 Case 5:21-cv-00111-H Document 16 Filed 06/18/21         Page 1 of 117 PageID 360



                UNITED STATES DISTRICT COURT
         NORTHERN DISTRICT OF TEXAS - LUBBOCK DIVISION

CLINT LONG, individually, and next               §
friend of C.L.                                   §
     Plaintiffs,                                 §
                                                 §
v.                                               §
                                                 §            No. 5:21-CV-111-H
JAYTON-GIRARD INDEPENDENT                        §
SCHOOL DISTRICT, ET AL.,                         §
   Defendants.                                   §

             PLAINTIFFS’ FIRST AMENDED COMPLAINT,
     APPLICATION FOR PRELIMINARY INJUNCTION, TEMPORARY &
                    PERMANENT INJUNCTION

       COMES NOW Clint Long (“Long”), individually and as next friend of C.L.,

a minor (collectively “Plaintiffs”), to complain of Jayton-Girard ISD (“JGISD”),

regarding an illegally established mask policy that has violated C.L.’s rights.

       C.L. has been excluded from attending in-person instruction in JGISD

because he refuses to comply with JGISD’s mask policy, a policy adopted through

an illegal process via a secret committee composed of unknown persons appointed

in secret, with a secret schedule, secret agenda, and without published minutes, all

in violation of the Texas Open Meetings Act. Then the ISD enforces the illegal

Mask Policy unequally and fails to properly weigh risk to students, Plaintiff ask it

to be declared unenforceable and void. Plaintiffs bring this action pursuant to 42

U.S.C § 1983 and the Texas Open Meetings Act.



Clint Long v. JGISD, et al. Amended Petition                                      Page 1
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21         Page 2 of 117 PageID 361



                                     I.        PARTIES

1.     Plaintiff Clint Long is a resident of Kent County and may be contacted

through his attorney of record, the undersigned; Clint Long is also acting as next

friend for minor C.L.

2.     Plaintiff C.L. is a minor resident of Kent County and may be contacted

through his attorney of record, the undersigned.

3.     Defendant Jayton-Girard ISD is an Independent School District in Kent

County, and may be served through its Superintendent, Johnny Tub, at Jayton-

Girard ISD’s main office, 700 Madison Ave, PO Box 168, Jayton, TX 79528.

4.     Johnny Tub Lyle Moseley was a previous defendant dismissed by the filing

of this First Amended Complaint.

5.     Lyle Lackey, a JGISD official was a previous defendant dismissed by the

filing of this First Amended Complaint.

                          II.    JURISDICTION & VENUE

6.     This Court has original jurisdiction of all civil actions arising under the laws

of the United States. 28 U.S.C. § 1331. This civil action raises a federal question

for which this Court has original jurisdiction. This Court has jurisdiction over

Plaintiff’s entire action pursuant to 28 U.S.C. §§ 1441 and 1367.




Clint Long v. JGISD, et al. Amended Petition                                     Page 2
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21        Page 3 of 117 PageID 362



7.     Venue in Kent County is proper under 28 U.S.C. § 1391 as a substantial part,

of the events – or omissions giving rise to the claim – occurred in Kent County.

Additionally, Plaintiffs and Defendants reside in Kent County.

                          III.   FACTUAL BACKGROUND

A. Jayton-Girard ISD developed a mask policy in secret.

8.     Jayton-Girard ISD (“JGISD”) is a public school district with an enrollment

of fewer than 200 students, serving Kent County, Texas.

9.     On March 2, 2021, Gov. Abbott (“Abbott”) issued executive order GA-34

which, among other things, states: “[t]here are no COVID-19 related operating

limits for any business or other establishment”, and “no person may be required by

any jurisdiction to wear or to mandate the wearing of a face covering.” Exhibit. 5.

10.    GA-34 rescinded executive order GA-29 which required that all Texans

wear face coverings in public, though the order included exceptions for children

under 10 years old. Ex. 5 and 6.

11.    On June 18, 2020, Jayton-Girard ISD school board minutes indicate that the

JGISD board members discussed COVID-19 protocol, but do not mention any

further action or creation of any committees to develop any mask policies or the

school’s reopening. Exh. 1.




Clint Long v. JGISD, et al. Amended Petition                                  Page 3
    Case 5:21-cv-00111-H Document 16 Filed 06/18/21                           Page 4 of 117 PageID 363



12.      On July 17, 2020, Defendant sent a text message to all parents, with children

enrolled in the Jayton-Girard ISD. Exh 2. The text included an attachment labeled,

“JGISD 2020-2021 Reopening Plan” (“Plan”)(“Mask Policy”) Exh. 2a.

13.      Neither the process, nor the parties responsible for the creation of the Plan,

were specified anywhere in the Plan. Exh 2.

14.      The Plan was not published anywhere on the Jayton-Girard ISD website

after its creation and remains unpublished to the present time. Exh 2.1

15.      No policy based on the Plan was submitted for parents to sign. Exh 2.

16.      Jayton-Girard ISD reopened its school on August 13, 2020. Exh 2.

17.      The Plan includes detailed provisions regarding face coverings:




Exh. 2a.



1
 Defendants did provide a link to the document in their Motion to Dismiss [ECF Doc. 10-1, pg. 4], however there
has been no evidence that it was published on their website during the time of its original publishing in the summer
of 2020.


Clint Long v. JGISD, et al. Amended Petition                                                                 Page 4
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21       Page 5 of 117 PageID 364



18.    The JGISD requirement for a face covering does not come with a

specification of what constitutes an acceptable face covering. Based on the

observations by Plaintiffs, acceptable face coverings include sheer material

providing no substantive barrier to COVID-19-laden breath. Nor does the policy

even require that the face covering be clean or occasionally washed.

19.    The Plan also includes a number of times when masks are not required:




Exh. 2a.

20.    The Plan includes no exemptions based on age, disability, religion, or

conscience.

21.    The Plan does specify that the mask policies are subject to revision based on

CDC, state, and local recommendations:




Exh. 2a.

Clint Long v. JGISD, et al. Amended Petition                                   Page 5
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21        Page 6 of 117 PageID 365



22.    On March 10, 2021, the Jayton-Girard ISD schoolboard considered a motion

to continue current COVID-19 procedures that are in place. Exh 7.

23.    In March of 2021, the names of the committee members who authored the

Plan were released to some parents, but not published anywhere on the Jayton-

Girard ISD website or the public. Exh 2.

24.    The process by which the committee drafted the Plan remains unknown.

Membership criteria regarding the committee remains opaque. Exh 2.

25.    On March 11, 2021, Clint Long took C.L., to Jayton-Girard ISD, but C.L.

was prevented from entering by school official Lyle Lackey (“Lackey”). Exh 2.

26.    Long and Lackey exchanged greetings, but Lackey refused to allow Long

and C.L. to go into the school without a mask. Exh 2.

27.    Long then inquired about religious exemptions, to which Lackey replied

with an assertion that religious exemptions only apply to immunization. Exh 2.

28.    Ultimately, Plaintiff C.L. has been denied physical access to Jayton-Girard

ISD, during the Spring 2021 term, due to his objection to mask requirements on

religious and conscience grounds. Exh. 2.

29.    The JGISD, through its agents, has cited the Mask Policy as the grounds for

C.L.’s exclusion. Exh. 2b. Those refusing to wear a face covering must be

banished to “virtual learning” – a system whereby students are confined to their

homes, separated from their peers, and their parents are compelled to leave their


Clint Long v. JGISD, et al. Amended Petition                                Page 6
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21       Page 7 of 117 PageID 366



jobs and act as drafted unpaid substitute teachers for JGISD if they want their

children to receive an education.

30.    On April 20, 2021, the Jayton-Girard ISD schoolboard, for the first time in

its minutes, acknowledged the existence of the secret COVID-19 reopening

committee and adopted its recommendations. Exh 5.

31.    Throughout the school year, JGISD held sports games and other school

approved events that did not include social distancing or enforcing of the Mask

Policy. Exhibits 2, 7.

B. COVID-19 transmission and health outcomes in children.

32.    Defendants assume that no substantial costs result from mask requirements.

However, compelling data suggests that Defendants’ Pollyanna view of masking

children borders on the Panglossian, as evidence mounts that school mask policies

entail serious long-term consequences for vulnerable students’ futures.

33.    In developing mask policies, decision-makers face three obvious questions

in assessing the weight of evidence in favor of masking children:

       a. First, how transmissible is COVID-19 among students?

       b. Second, how transmissible is COVID-19 between students and teachers?

       c. Third, how dangerous is COVID-19 to children?

34.    Answers to these questions are available thanks to teachers and school

administrators across the nation working with the Nat’l Association of Elementary


Clint Long v. JGISD, et al. Amended Petition                                Page 7
    Case 5:21-cv-00111-H Document 16 Filed 06/18/21                Page 8 of 117 PageID 367



Schools and the Nat’l Association of Secondary School Principals, and data

scientists at the technology company Qualtrics, who have assessed the impact of

COVID-19 and public policy responses to children in school environments.2

35.     Economics Professor Emily Oster3 at Brown University’s Watson Institute,

leads Qualtrics’ National COVID-19 School Response Dashboard. In that position,

she oversees the data collection regarding school children and COVID-19

infection, and helps ensure accurate transmission of reliable data to the public.

36.     Writing for the Atlantic, in October, Professor Oster summarized the

Project’s findings during the height of the September second wave last year:

        Our data on almost 200,000 kids in 47 states from the last two weeks of
        September revealed an infection rate of 0.13 percent among students and 0.24
        percent among staff. That’s about 1.3 infections over two weeks in a school of
        1,000 kids, or 2.2 infections over two weeks in a group of 1,000 staff. Even in
        high-risk areas of the country, the student rates were well under half a percent.4

37.     Oster then opined on the experience of Texas and its corroboration of

Qualtrics’ findings, writing:

        School-based data from other sources show similarly low rates. Texas reported
        1,490 cases among students for the week ending on September 27, with 1,080,317
        students estimated at school—a rate of about 0.14 percent. The staff rate was
        lower, about 0.10 percent.5


2
  National Covid-19 School Response Dashboard (Apr. 27, 2021 12:01 PM),
https://statsiq.co1.qualtrics.com/public-
dashboard/v0/dashboard/5f78e5d4de521a001036f78e#/dashboard/5f78e5d4de521a001036f78e?pageId=Page_f6071
bf7-7db4-4a61-942f-ade4cce464de
3
  Emily Oster, Watson Institute International & Public Affairs (April 27, 2021 1:08 PM),
https://watson.brown.edu/people/faculty/oster
4
  Emily Oster, Schools Aren’t Super-Spreaders, The Atlantic (October 9, 2020),
https://www.theatlantic.com/ideas/archive/2020/10/schools-arent-superspreaders/616669/.
5
  Id.


Clint Long v. JGISD, et al. Amended Petition                                                  Page 8
    Case 5:21-cv-00111-H Document 16 Filed 06/18/21                       Page 9 of 117 PageID 368



38.     International data further verifies the proposition that student-to-teacher

COVID-19 transmission is rare. Martin Kulldorff, professor at Harvard Medical

School, summarized the findings of the Swedish Public Health Agency, “[they]

found that teachers had the same risk of COVID as the average of other

professions.” The observation made by those studying this issue included noted

that the rate of infection among teachers in Sweden with most schools open was no

greater to Finland, where schools were closed.6

39.     Regarding the third question asking about the danger posed to children by

COVID-19, the CDC confirms that “[m]ost children with COVID-19 have mild

symptoms or have no symptoms at all.”7 Specifically, the American Academy of

Pediatrics notes that by the end of 2020 more than 2 million children had been

diagnosed with COVID-19, and 172 had died for a case to fatality rate of 0.001%.8

By contrast, the CDC reports that last year’s notoriously mild flu season resulted in

188 confirmed child fatalities, with the CDC’s estimate of actual child fatalities at

closure to 600.9


6
  Alec MacGillis, The Students Left Behind by Remote Learning, ProPublica (September 28, 2020),
https://www.propublica.org/article/the-students-left-behind-by-remote-learning.
7
  COVID-19 in Children and Teens, Centers for Disease Control (Apr. 27, 2021 11:06 AM),
https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/children/symptoms.html
8
  Children and COVID-19: State-Level Data Report, American Academy of Pediactrics (Apr. 27, 2021 11:07 AM),
https://services.aap.org/en/pages/2019-novel-coronavirus-covid-19-infections/children-and-covid-19-state-level-
data-report/
9
  2019-20 Season’s Pediatric Flu Deaths Tie High Mark Set During 2017-18 Season, Centers for Disease Control
and the National Center for Immunization and Respiratory Disease (Aug. 21, 2020),
https://www.cdc.gov/flu/spotlights/2019-2020/2019-20-pediatric-flu-
deaths.htm#:~:text=While%20any%20death%20in%20a,number%20was%20closer%20to%20600.


Clint Long v. JGISD, et al. Amended Petition                                                            Page 9
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21                            Page 10 of 117 PageID 369



40.     Further, COVID-19’s child fatality rate is tame compared to the Spanish flue

of 1918 which had a child fatality rate in the 5-14 age group of .0015.10

41.     Compared to recent flu seasons and the infamous Spanish flu of 1918,

children’s COVID-19 susceptibility and worst-case scenario outcomes are mild.

C. Separate and Unequal: The deleterious impact of virtual education.

42.     On the cost side of the ledger, mandatory masking policies and digital

learning policies tied thereto, have costs of their own that must be accounted in

assessing the propriety and rationality of education policy.

43.     A study by the research based not-for-profit NWEA in partnership with

researchers at Brown University and the University of Virginia, concluded that the

average student could begin the current school year having lost as much as a third

of the expected progress from the previous year in reading and half of the expected

progress in math.11

44.     Compounding this problem, declines in educational attainment from distance

learning are hitting the poorest and most vulnerable students the hardest. Analysis

of the online math program, Zearn, by researchers at Harvard and Brown, found

that transferring students online during the pandemic caused student progress in


10
   Luk, J., Gross, P., Thompson, W., (2001) Observations on Mortality during the 1918 Influenza Pandemic, Clinical
Infectious Diseases, Vol 33, Issue 8, p. 1371-1378 https://academic.oup.com/cid/article/33/8/1375/347461.
11
   Kuhfeld, M., Soland, J., Tarasawa, B., Johnson, A., Ruzek, E., & Liu, J. (2020). Projecting the potential impacts
of COVID-19 school closures on academic achievement. Educational
Researcher. https://doi.org/10.3102/0013189X20965918.


Clint Long v. JGISD, et al. Amended Petition                                                              Page 10
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21                         Page 11 of 117 PageID 370



math to decline by nearly half in classrooms located in low-income ZIP codes, and

by almost a third in classrooms in middle-income ZIP codes, while math progress

declines were negligible in high-income ZIP codes.12

45.     A comprehensive estimate by McKinsey & Company estimates that the

average student has fallen seven months behind academically due to COVID-19,

and black and Hispanic students are likely experiencing even more grievous losses

of academic attainment - nine months for Latinos and ten for black children.13

46.     Children in rural districts have also been hit disproportionately hard by the

pandemic. The New York Times14 summarized findings of a report by the Center

for Reinventing Public Education,15 finding that, “[r]ural students have been

especially cut off from their teachers. Only 27 percent of their districts required

any instruction while schools were closed.”

47.     A survey of 5,659 teachers engaged in online learning across the USA, by

the professional networking app Fishbowl, found that among 34% of respondents,



12
   Raj Chetty, John N. Friedman, Nathaniel Hendren, Michael Stepner, and the Opportunity Insights Team,
Opportunity Insights Economic Tracker, Harvard University and Brown University (Apr. 27, 2021 11:19 AM),
https://tracktherecovery.org/.
13
   Emma Dorn, Bryan Hancock, Jimmy Sarakatsannis, and Ellen Viruleg, COVID-19 and student learning in the
United States: The hurt could last a lifetime, McKinsey & Company (June 1, 2020),
https://www.mckinsey.com/industries/public-and-social-sector/our-insights/covid-19-and-student-learning-in-the-
united-states-the-hurt-could-last-a-lifetime#.
14
   Dana Goldstein, Research Shows Students Falling Months Behind During virus Disruptions, The New York
Times (June 5, 2020), https://www.nytimes.com/2020/06/05/us/coronavirus-education-lost-learning.html.
15
   Betheny Gross and Alice Opalka, Too Many Schools Leave Learning to Chance During the Pandemic, Center for
Reinventing Public Eeducation (June 2020), https://www.crpe.org/publications/too-many-schools-leave-learning-
chance-during-pandemic.


Clint Long v. JGISD, et al. Amended Petition                                                          Page 11
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21                           Page 12 of 117 PageID 371



no more than one in four students were attending remote classes, while most

respondents disclosed that fewer than half their students were attending.16

48.     Researchers at the Massachusetts Institute of Technology’s Teaching System

Lab17 identified three phenomena present in virtual learning that create a negative

feedback loop in education, including:

             a. Student Motivation: Teachers struggled to motivate their students

                 through two layers of computer screens;

             b. Professional Loss and Burnout: As they lost familiar means of

                 teaching, teachers also lost a fundamental sense of their own efficacy

                 and professional identity.

             c. Exacerbated Inequities: The sense of loss grew deeper as teachers

                 witnessed the dramatic intensification of the societal inequities that

                 had always shaped their students’ lives.

49.     The impact of virtual instruction, as a substitute to in-person learning has

also catalyzed the emergence of documented negative health impacts on children.

Alice Kuo18, Professor of Child Health Policy, Chief of Medicine-Pediatrics and

Director of the UCLA Center of Excellence in Maternal and Child Health and her
16
   Kyle McCarthy, Covid-19 Survey: Teachers Say Less than Half of Students Attending their Remote Classes,
Fishbowl (April 13, 2020), https://www.fishbowlapp.com/insights/2020/04/13/covide-19-survey-teachers-say-less-
than-half-of-students-attending-their-remote-classes/.
17
   Reich, Justin Reich et al., What's Lost, What's Left, What's Next: Lessons Learned from the Lived Experiences of
Teachers during the 2020 Novel Coronavirus Pandemic, EdArXiv (Jul.22, 2020), https://edarxiv.org/8exp9.
18
   Alice Kuo and Casey Nagel, Remote school is putting kids under toxic stress, The Washington Post (August 10,
2020), https://www.washingtonpost.com/outlook/2020/08/10/remote-school-toxic-stress/.


Clint Long v. JGISD, et al. Amended Petition                                                              Page 12
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21                         Page 13 of 117 PageID 372



coauthor Casey Nagel, writing in the Washington Post noted that many children

have begun to suffer from “toxic stress” - the repeated and persistent activation of

the body’s fight-or-flight response. They link virtual schooling to an increase in the

risk that this generation of children will suffer increased risks of heart disease and

diabetes, reduced lifelong earning potential, and crippled mental health, all

negative outcomes linked to toxic stress discussed as adverse childhood

experiences in The Lancet, one of the world’s premier medical journals.19

50.     Kuo and Nagel cite another Lancet20 article to emphasize that formation of

healthy physical and social habits along with inculcating a love of learning are

critical for children and “integrally associated with lower chronic disease burden,

higher economic earnings and increased overall life satisfaction, and every day out

of a school is taking these things away from the children in our society.” 21

51.     Dr. Adrian James, President of the Royal College of Psychiatrists, echoed

Kuo and Nagle sentiments, stating the pandemic “is going to have a profound

effect on mental health” and “[i]t is probably the biggest hit to mental health since



19
   Karen Hughes, Mark A Bellis, Katherine A. Hardcastle, Dinesh Sethi, Alexander Butchart, Christopher Mikton,
Lisa Jones, and Michael P Dunne, The effect of multiple adverse childhood experiences on health: a systematic
review and meta-analysis, The Lancet (August, 2017), https://www.thelancet.com/journals/lanpub/article/PIIS2468-
2667(17)30118-4/fulltext.
20
   Mark A Bellis, Karen Hughes, Kat Ford, Gabriela Ramos Rodriguez, Dinesh Sethi, and Jonathon Passmore, Life
course health consequences and associated annual costs of adverse childhood experiences across Europe and North
America: a systematic review and meta-analysis, The Lancet (September 03, 2019),
https://www.thelancet.com/journals/lanpub/article/PIIS2468-2667(19)30145-8/fulltext.
21
   Alice Kuo and Casey Nagel, Remote school is putting kids under toxic stress, The Washington Post (August 10,
2020), https://www.washingtonpost.com/outlook/2020/08/10/remote-school-toxic-stress/.


Clint Long v. JGISD, et al. Amended Petition                                                           Page 13
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21                           Page 14 of 117 PageID 373



the second world war. It does not stop when the virus is under control and there are

few people in hospital. You’ve got to fund the long-term consequences.”22

52.     Concerns over consistent damage to children’s mental health are not limited

to the passive effects of distance learning. School districts are actively contributing

to stunting student’s mental development.

53.     In an interview with the Texas Scorecard again from April of 2021, Dr.

Sheri Tomak, PsyD, stated that, “Speaking as both a mom and a psychologist, the

continued use of masks … does not appear warranted and is more of a detriment to

our children.” She went on to note that the mental damage school districts are

inflicting on children through masking policies could lead to long term

psychological conditions, including depression and anxiety.23

54.     Concerns regarding the health and safety of children in digital learning

environments extend to isolation that leads to child abuse. James Dwyer, Arthur B.

Hanson Chair at the William & Mary School of Law, states:

        We do have evidence of an impact on children’s safety and physical well-being.
        There have been more severe cases of child abuse occurring and many children
        are suffering from a lack of access to food as a result of not attending school. We
        also have reason to suspect that there is more widespread maltreatment that has
        not been showing up at the emergency room.24

22
   Ian Sample, Covid poses ‘greatest threat to mental health since second world war’, The Guardian (December 27,
2020), https://www.theguardian.com/society/2020/dec/27/covid-poses-greatest-threat-to-mental-health-since-
second-world-war.
23
   Tera Collum, Psychologist Has ‘Significant Concerns’ About Long-Term Effects of Masking Students, Texas
Scorecard (April 7, 2021), https://texasscorecard.com/state/psychologist-has-significant-concerns-about-long-term-
effects-of-masking-students/.
24
   Jeff Neal, Will online schooling increase child abuse risks?, Harvard Law Today (August 14, 2020),
https://today.law.harvard.edu/will-online-schooling-increase-child-abuse-risks/.


Clint Long v. JGISD, et al. Amended Petition                                                             Page 14
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21                          Page 15 of 117 PageID 374



55.     Harvard Law School Professor Elizabeth Bartholet, faculty director the HLS

Child Advocacy Program echoes these sentiments:

        I agree with Jim on the increased risk of child maltreatment, and I think it’s
        important to think in terms of different categories of parents. One category
        consists of those who have been reported in the past for child abuse and neglect.
        These are the classic at-risk families. In the past, their children were being seen by
        teachers who are mandated to report any suspected abuse to child protection
        services. Those parents are now under the increased stress that goes with
        unemployment, isolation, and the related risks of drug and alcohol problems. So,
        kids that were already in danger are at more risk now and it’s showing up in what
        the doctors are seeing in the emergency room, namely worse forms of injuries and
        higher death rates.

        And now there’s a new category of parents with at-risk kids, those with no prior
        abuse history. A large proportion of all parents now are suffering extreme stresses
        related to COVID, including new concerns about their jobs, their housing, and
        their ability to feed their kids. Those stressors put the children at higher risk of
        maltreatment.25

56.     Margo Lindauer, director of the Domestic Violence Institute at Northeastern

University explains the mechanics of how keeping children out of school fosters

the circumstances in which abuse can occur. She writes, “[w]hat the data shows is

that many child abuse and neglect reports come in through school; teachers,

paraprofessionals, and nurses are mandated reporters.”26




25
  Id.
26
  Khalida Sarwari, Closed Schools Could Be Putting Children At Risk During The Covid-19 Pandemic,
Northeastern University (October 23, 2020)https://news.northeastern.edu/2020/10/13/closed-schools-could-be-
putting-children-at-risk-during-the-covid-19-pandemic/.


Clint Long v. JGISD, et al. Amended Petition                                                           Page 15
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21                         Page 16 of 117 PageID 375



57.     She goes on to say, “In a non-pandemic world, [if] kids come in with a

bruise, or they haven’t been fed or bathed, or they have consistent injuries or

pain, that potentially could be reported to a child welfare agency.”27

58.     The Center for Disease Control has noted a “shift” in emergency room

visits for child injuries consistent with domestic violence, during the pandemic

and highlighted severity of child abuse-related injuries.28

59.     Virtual education of school children is not an anodyne policy. By creating

physical separation between teachers and students, the principle social

mechanism of accountability regarding child welfare, the symbiotic relationship

between children, teachers, and parents is disrupted. The potential negative

consequences speak for themselves.

60.     In conclusion, mask policies that use banishment from school to deter

dissenting parents and students are little more than a “join or die” policy

designed to force parents to accept unhealthful mask wearing or an inferior

separate-but-equal style of educational isolation.




27
  Id.
28
 Elizabeth Swedo, Nimi Idaikkadar, Ruth Leemis, Taylor Dias, Lakshmi Radhakrishnan, Zachary Stein, May Chen,
Nickolas Agathis, Kristin Holland, Trends in U.S. Emergency Department Visits Related to Suspected or Confirmed
Child Abuse and Neglect Among Children and Adolescents Aged <18 Years Before and During the COVID-19
Pandemic – United States, January 2019-September 2020, Centers for Disease Control and Prevention (December
11, 2020) https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6949a1-H.pdf.


Clint Long v. JGISD, et al. Amended Petition                                                          Page 16
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21              Page 17 of 117 PageID 376



                    IV.     ARGUMENTS AND AUTHORITIES

A.     The Mootness Doctrine

61.    Under Article III of the U.S. Constitution, the jurisdiction of federal courts

is limited to actual, ongoing cases and controversies. U.S. Const. art. III, § 2, cl. 1.

62.    Article III mootness is derived from the constitutional requirement that

judicial power be exercised only in "cases" or "controversies." Liner v. Jafco, 375

U.S. 301, 306 n. 3 (1964).

63.    Usually, a case or controversy must exist throughout judicial proceedings,

and not just when the lawsuit is filed or when review is granted by an appellate

court. Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990).

64.    The dispute must concern "live" issues and generally, the plaintiffs must

have a personal interest in the outcome of the case. Id.

65.    The Supreme Court has described mootness as follows:

       The "personal stake" aspect of mootness doctrine ... serves primarily the purpose
       of assuring that federal courts are presented with disputes they are capable of
       resolving. One commentator has defined mootness as "the doctrine of standing set
       in a time frame: The requisite personal interest that must exist at the
       commencement of the litigation (standing) must continue throughout its existence
       (mootness)."
United States Parole Comm'n v. Geraghty, 445 U.S. 388, 397 (1980),

quoting Henry P. Monaghan, Constitutional Adjudication: The Who and When, 82

Yale L. J. 1363, 1384 (1973).




Clint Long v. JGISD, et al. Amended Petition                                           Page 17
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21              Page 18 of 117 PageID 377



B.          Exceptions to the Mootness Doctrine

      i.       The “Capable of Repetition, Yet Evading Review” Exception.

66.         Some disputes or injuries may arise in the short-term and have the potential

for recurrence, but always fail to last long enough to permit federal judicial review.

In such a situation, federal courts have justified an exception to the mootness

doctrine where there are “exceptional situations," where the plaintiff "can make a

reasonable showing that he will again be subjected to the alleged illegality." City of

Los Angeles v. Lyons, 461 U.S. 95, 109 (1983) (citation omitted).

67.         The Supreme Court of the United States has instructed lower courts on the

application of this doctrine, holding:

            [I]n the absence of a class action, the "capable of repetition, yet
            evading review" doctrine was limited to the situation where two
            elements combined: (1) the challenged action was in its duration too
            short to be fully litigated prior to its cessation or expiration, and (2)
            there was a reasonable expectation that the same complaining party
            would be subjected to the same action again.

Weinstein v. Bradford, 423 U.S. 147, 149, 96 S. Ct. 347, 349 (1975).

      ii.      The “Voluntary Cessation” Exception.

68.         If a defendant voluntarily terminates the allegedly unlawful conduct after the

lawsuit has been filed but retains the power to resume the practice at any time, a

federal court may deem the case nonmoot. Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000).



Clint Long v. JGISD, et al. Amended Petition                                        Page 18
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21         Page 19 of 117 PageID 378



69.    The "heavy burden" of persuading the court that a case has been mooted by

the defendant's voluntary actions lies with the party asserting mootness, and the

standard for such a determination is a "stringent" one: "if subsequent events ma[ke]

it absolutely clear that the allegedly wrongful behavior [can] not reasonably be

expected to recur." Id., citing United States v. Concentrated Phosphate Export

Assn., Inc., 393 U.S. 199, 203 (1968).

70.    This exception is supported by the Supreme Court because, in addition to

ensuring that the defendant is not "free to return to his old ways," there is "a public

interest in having the legality of the practices settled." United States v. W. T. Grant

Co., 345 U.S. 629, 632 (1953) (citation omitted).

C.     The JGISD Mask Policy is capable of repetition while evading review.

71.    The close of the term and Governor’s Executive Order regarding TEA

guidance have made the period during which litigation may be pursued

extraordinarily short, given Plaintiff’s efforts to resolve matters without recourse to

judicial action.

72.    Unfortunately, there is a reasonable expectation that the same complaining

party will be subjected to the same action again for several reasons.

73.    First, the efforts that JGISD may adopt in the future to arrest the spread of

COVID-19 are uncertain due to the fact that multiple strains of the virus have

emerged or are capable of emerging. While many experts have questioned the

Clint Long v. JGISD, et al. Amended Petition                                   Page 19
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21             Page 20 of 117 PageID 379



efficacy of masks on students in public schools, office holders and those advising

them have been particularly critical of any suggestion that mask use is a critical

tool in fighting COVID-19 in part because variants may spring up at any time and

warrant the resumption of child-masking requirements.29

74.    Second, due to the secrecy employed in the adoption of the JGISD Mask

Policy, its basis remains unknown. JGISD asserts that its behavior as described

here has been perfectly acceptable, and refuses to admit to any error that would

prevent it from using this approach at JGISD’s discretion.

75.    But this Court can take judicial notice that flu outbreaks occur routinely.

COVID lockdowns have been relaxed and then repeated. Thus, not only may these

TOMA violations occur again, but such behavior is likely. Surely no reasonable

person would assert that our medical industry have mastered the common cold, flu,

and all COVID variations.

76.    Defendants cannot deny that common parents were kept in the dark about

the decision-making process of the Mask Policy. Nor will Defendants deny that

parents were never given the opportunity to present their thoughts on the matter or

suggest that the policy was wrong.


29
   Bollinger, Robbert and Stuart Ray, New Variants of Coronavirus: What You Should Know,
Johns Hopkins Medicine, February 22, 2021
https://www.hopkinsmedicine.org/health/conditions-and-diseases/coronavirus/a-new-strain-of-
coronavirus-what-you-should-know


Clint Long v. JGISD, et al. Amended Petition                                         Page 20
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21           Page 21 of 117 PageID 380



77.    Plaintiff suspects that Defendant will take the position that secret meetings

are perfectly acceptable and the Texas Open Meetings Act can be ignored

whenever the JGISD management can claim that a policy must be developed by

law. This is the archetype of behavior that the Texas Open Meetings Act was

designed to make illegal and actionable by any interested party.

78.    Third, assuming the Mask Policy was based on the TEA guidelines, said

guidelines are subject to revision and reinstatement of masking protocols in the

event that the Governor’s Executive Order in response to new COVID-19 strains.

79.    Although the Governor’s executive order directed TEA to rescind its policy

requiring mask wearing, there no reason why JGISD cannot again adopt a

compulsory Mask Policy by means of its secret committee for the next reason of its

own choosing – there is a flu season every year and the chief medical advisor to

the president Dr. Fauci has stated30 that this nation may need to make face masks a

permanent fixture in American life:




30
   Haring, Bruce, Masks May Become Seasonal Wear, Dr. Anthony Fauci Says on ‘Meet The
Press’, May 9, 2021, https://deadline.com/2021/05/masks-seasonal-dr-anthony-fauci-meet-the-
press-1234752545/


Clint Long v. JGISD, et al. Amended Petition                                       Page 21
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21       Page 22 of 117 PageID 381



D.     JGISD’s voluntarily amendment of the Mask Policy is no solution.

80.     JGISD made its Mask Policy voluntary rather than compulsory nine days

after Plaintiff filed suit.

81.    Although the Governor’s executive order directed TEA to rescind its policy

requiring mask wearing, there no reason why JGISD cannot again adopt a

compulsory Mask Policy by means of its secret committee for the next reason of its

own choosing.

82.    Indeed, JGISD has made no documented effort to clarify the nature of, nor

provide minutes for, the meeting of its secret committee that adopted the

compulsory Mask Policy.

83.    Both reinstitution of the Mask Policy and further legislation by Star

Chamber are within the discretionary power of the school district.

84.    The case law cited above makes clear that the burden lies squarely on

Defendants to show that voluntary cessation by JGISD is of a nature such that it

should not count as an exception to mootness. Defendants have, so far, made no

pleading to that effect.

85.    Even if the Mask Policy remains rescinded for the foreseeable future, the

Violation of the Texas Open Meeting Act, denial of C.L.’s constitutional right to a

free and equitable public education, and the violation of Plaintiff’s right to



Clint Long v. JGISD, et al. Amended Petition                                Page 22
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21        Page 23 of 117 PageID 382



determine medical decisions for his minor son, remain questions that are both

unresolved and capable of repetition.

86.    The public has an interest in having these questions settled, given that state

power is at its zenith during exceptional circumstances like pandemics. Courts

properly defer to the executive branch when extreme circumstances warrant

emergency action. However, now that the storm has been weathered, courts should

not hesitate to scrutinize executive actions like those taken by JGISD for

conformity to law and redress rights violations where appropriate.

87.    Judicial scrutiny is especially necessary where there is evidence that drastic

action can be taken again.

88.    In sum, the JGISD’s power to issue mask mandates, above and beyond TEA

guidelines, remains intact and legislation by covert committee remains an option

open to Defendants.

89.    Consequently, the voluntary cessation exception to the mootness doctrine

applies, and alternatively, Defendants have not demonstrated that the exception

does not apply.




Clint Long v. JGISD, et al. Amended Petition                                  Page 23
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21      Page 24 of 117 PageID 383



                             V.      CAUSES OF ACTION

A. Claim – JGISD’s mask policy violates the Texas Open Meetings Act.

90.    Secret meetings of government entities violate the Texas Open Meetings

Act, sec. 551.002 of the Texas Gov’t Code, which requires that “[e]very regular,

special, or called meeting of a governmental body shall be open to the public…”.

91.    Furthermore, sec. 551.021(a) requires that “[a] governmental body shall

prepare and keep minutes, or make a recording, of each open meeting of the body.”

92.    The Texas Supreme Court has held that, “[t]he Open Meetings Act generally

provides that an action taken in violation of the Act is ‘voidable’…”, Town of

Shady Shores v. Swanson, No. 18-0413, 63 Tex. Sup. Ct. J. 180, 2019 Tex. LEXIS

1213, at *19 (Dec. 13, 2019).

93.    In the Spring of 2020, JGISD created a School Reopening Committee,

comprised of unknown members. The committee members’ identities have been

kept secret, until mid-March, and the minutes and policies of the committee are

nowhere published. All that can be shown are the TEA guidelines themselves,

Defendants have not and will not show any records of their compliance to TEA in

creating their Mask Policy.

94.    After a search on the JGISD website, no record could be found of any

minutes, at any meeting, that describe the adoption of the mask policy, or any

authorization of any committee assigned to develop this policy.


Clint Long v. JGISD, et al. Amended Petition                               Page 24
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21       Page 25 of 117 PageID 384



95.    Due to the absence of public record, regarding how and why the school

mask mandate was adopted, Defendants have failed to demonstrate that it is

predicated on a rigorous scientific and medical basis. Even the Governor’s expired

mask mandates exempted children. Furthermore, the absence of public records

regarding the Plan drafting committee’s meetings, prevents public scrutiny of any

evidence weighing against adoption of a mandate e.g., negative developmental

impacts on children stemming from an inability to see teachers’ faces.

96.    The lack of any transparency in the development of the mask policy is a

denial of the right to petition and flies in the face of every good government

practice adopted since the American Revolution. That is a violation of the Act.

97.    Further, Plaintiffs suspect Defendants will attempt to hide behind TEA’s

guidelines and the governor’s executive orders and cry that they had no discretion

in implementation of the policies. However, GA-29 had an exemption for children

under 10 for mandatory masking and JGISD did not include such exemption in

their Mask Policy. Further, photos in Exh. 7 show the unequal enforcement of such

measures. This is evidence that JGISD had discretion in implementing their Mask

Policy as they could pick and choose what rules of TEA and the governor’s orders

they wished to implement and enforce.

98.    Defendants may claim to rationally follow TEA’s guidance and cite the TEA

Guidebook for Public Health Operations [ECF Doc 10-1, Appx.00009], however


Clint Long v. JGISD, et al. Amended Petition                                Page 25
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21       Page 26 of 117 PageID 385



the evidence of inconsistencies shows otherwise. The photos in Exh. 7 clearly

show that JGISD did not base their Mask Policy “based in scientific understanding

of how the virus spreads;” and since parents were closed out of the process, JGISD

certainly did not “engage parents” or “[communicate] transparently and matter-of-

factly with relevant parties.” [ECF Doc 10-1, Appx.000012 & Appx.000024]. TEA

explicitly states, “Schools must comply with the governor’s executive order

regarding the wearing of masks.” [ECF Doc 10-1, Appx.000003]. Yet, JGISD did

not include the children under 10 exemptions from GA-29 in their Mask Policy.

[ECF Doc 10-1, Appx.000006]. Nor did JGISD follow consistent masking and

social distancing policies as required by TEA and the Governor’s Executive orders.

See Exh. 7. JGISD had discretion and is liable for the closed creation and irrational

implementation of their Mask Policy in violation of TOMA.

99.    Plaintiffs would not encourage every parent to file suit against every school

with a mask policy – their umbrage is directed toward a public school which has

illegally created an irrational Mask Policy enforced unequally, openly failing to

practice what it demands of children. This situation is an exceptional one, JGISD

has shown to inconsistently follow the marching orders that JGISD claims to

follow. Such irrational implementation is exceptional and would shock the

consciousness of any reasonable person. JGISD is perfectly capable of repeatedly

circumventing TOMA in future committees if left without accountability.


Clint Long v. JGISD, et al. Amended Petition                                  Page 26
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21        Page 27 of 117 PageID 386



100. JGISD can provide no evidence to justify the irrational and inconsistent

application of the Mask Policy on C.L. and others shown in Exh. 7. JGISD cannot

hide behind TEA, the governor, and words like “plan” when JGISD did not follow

TEA recommendations of following the governor’s orders on masking while using

their closed committee meetings in violation of TOMA. JGISD cannot plead any

defense in the law that will be consistent their actions in regard to TEA guidance

and GA-29’s requirement that children under 10 are exempt from masking. JGISD

cannot justify the removal of C.L. for being unmasked and the unmasked crowds

of individuals shown in Exh. 7.

B. Claim—JGISD’s mask mandate violates the Fourteenth Amendment
   pursuant to 42 U.S.C. § 1983.

i. Legal Background

101. The Fourteenth Amendment to the United States Constitution forbids the

State to deprive any person of life, liberty, or property without due process of law.

Goss v. Lopez, 419 U.S. 565, 572 (1975). The proper vehicle to assert Fourteenth

Amendment violations is Section 1983. Monell v. Dep't of Soc. Servs. of City of

New York, 436 U.S. 658, 694 (1978). A local government entity may be sued under

§ 1983 when it executes a policy or custom, made by its lawmakers or by those

whose edicts or acts may fairly be said to represent official policy, and inflicts the

injury that the government as an entity is responsible. Id.



Clint Long v. JGISD, et al. Amended Petition                                   Page 27
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21         Page 28 of 117 PageID 387



102. C.L.’s rights to equal protection and due process were violated when he was

unlawfully discriminated against by being constructively expelled from the school

without any sort of hearing, all stemming from an irrational and illegally adopted

policy devoid of any scientific evidence.

103. Children do not shed their constitutional rights when they enter a school.

Tinker v. Des Moines School Dist., 393 U.S. 503, 506 (1969). “The Fourteenth

Amendment, as now applied to the States, protects the citizen against the State

itself and all of its creatures –Boards of Education not excepted.” West Virginia

Board of Education v. Barnette, 319 U.S. 624, 637 (1943).

104. While the Constitution cannot control prejudices in the community and

“private biases may be outside the reach of the law,” “the law cannot, directly or

indirectly, give them effect.” Bailey v. Mansfield Indep. Sch. Dist., 425 F. Supp. 3d

696, 717-719 (N.D. Tex. 2019), appeal dismissed sub nom. Bailey v. Vaszauskas,

No. 19-11313, 2020 WL 3053942 (5th Cir. Feb. 28, 2020). Public officials cannot

avoid their constitutional duty by “bowing to the hypothetical effects of private ...

prejudice that they assume to be both widely and deeply held.” Id.

105. Recognizing that absent membership in a suspect or protected class, a

plaintiff can succeed on a “class of one” equal protection claim only when there is

“no rational basis for the difference in treatment” Id. at 717.




Clint Long v. JGISD, et al. Amended Petition                                  Page 28
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21        Page 29 of 117 PageID 388



106. Under rational basis review, “legislation is presumed to be valid and will be

sustained if the classification drawn by the statute is rationally related to a

legitimate state interest.” Id.

107. “[T]he Equal Protection Clause requires only a rational means to serve a

legitimate end.” Id. “Despite its deference, however, the rational basis test is not a

toothless one.” Greater Hous. Small Taxicab Co. Owners Ass'n v. City of Hous.,

Tex., 660 F.3d 235, 239 (5th Cir. 2011) (citation omitted). “[E]ven the standard of

rationality as we so often have defined it must find some footing in the realities of

the subject addressed by the legislation.” Heller v. Doe, 509 U.S. 312, 321, 113

S.Ct. 2637, 125 L.Ed.2d 257 (1993). A “State may not rely on a classification

whose relationship to an asserted goal is so attenuated as to render the distinction

arbitrary or irrational. Furthermore, some objectives—such as a bare desire to harm

a politically unpopular group—are not legitimate state interests.” City of Cleburne,

473 U.S. at 446-47, 105 S.Ct. 3249 (cleaned up).

108. The public's “mere negative attitudes, or fear” of a minority group “are not

permissible bases” for differential treatment, since the law cannot act on private

biases. Id. at 448, 105 S.Ct. 3249.




Clint Long v. JGISD, et al. Amended Petition                                   Page 29
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21               Page 30 of 117 PageID 389



109. Claims under the Equal Protection Clause can include both tangible and

intangible injuries. Bailey, 425 F. Supp. 3d at 716–17.

       “Discrimination itself, by perpetuating archaic and stereotypic notions or by
       stigmatizing members of the disfavored group as innately inferior and therefore as
       less worthy participants in the political community, can cause serious
       noneconomic injuries to those persons who are personally denied equal treatment
       solely because of their membership in a disfavored group.

Id.

110. The Court noted in Romer v. Evans that under the ordinary deferential equal

protection standard—that is, rational basis—it would “insist on knowing the

relation between the classification adopted and the object to be obtained.” 517 U.S.

620, 640 (1996). It is this search for a “link” between classification and objective,

noted the Court that “gives substance to the Equal Protection Clause.” Id. If a

community's perception was based on nothing more than unsupported assumptions,

outdated stereotypes, and animosity, it was necessarily irrational and provided no

legitimate support for the entities decision. Bailey, 425 F. Supp. 3d at 716–17.

Such types of amendments are “a status-based enactment divorced from any

factual context from which we could discern a relationship to legitimate state

interests.” Id.

111. A short suspension is, of course, a far milder deprivation than expulsion.

Goss v. Lopez, 419 U.S. 565, 576 (1975). But, ‘education is perhaps the most

important function of state and local governments,’ Brown v. Board of Education,


Clint Long v. JGISD, et al. Amended Petition                                            Page 30
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21            Page 31 of 117 PageID 390



347 U.S. 483, 493 (1954), and the total exclusion from the educational process for

more than a trivial period, and certainly if the suspension is for 10 days, is a

serious event in the life of the suspended child. Id. Neither the property interest in

educational benefits temporarily denied nor the liberty interest in reputation, which

is also implicated, is so insubstantial that suspensions may constitutionally be

imposed by any procedure the school chooses, no matter how arbitrary. Id.

112. The fundamental requisite of due process of law is the opportunity to be

heard,’ Grannis v. Ordean, 234 U.S. 385, 394 (1914), a right that ‘has little reality

or worth unless one is informed that the matter is pending and can choose for

himself whether to . . . contest.’ Goss, 419 U.S. at 579.

113. At the very minimum, therefore, students facing suspension and the

consequent interference with a protected property interest must be given some kind

of notice and afforded some kind of hearing. Id. ‘Parties whose rights are to be

affected are entitled to be heard; and in order that they may enjoy that right they

must first be notified.’ Id.

114. The student's interest is to avoid unfair or mistaken exclusion from the

educational process, with all of its unfortunate consequences. Id. The Due Process

Clause will not shield him from suspensions properly imposed, but it disserves

both his interest and the interest of the State if his suspension is in fact

unwarranted. Id. The concern would be mostly academic if the disciplinary process


Clint Long v. JGISD, et al. Amended Petition                                   Page 31
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21             Page 32 of 117 PageID 391



were a totally accurate, unerring process, never mistaken and never unfair. Id. at

580. Unfortunately, that is not the case, and no one suggests that it is. Id.

115. Disciplinarians, although proceeding in utmost good faith, frequently act on

the reports and advice of others; and the controlling facts and the nature of the

conduct under challenge are often disputed. Id. The risk of error is not at all trivial,

and it should be guarded against if that may be done without prohibitive cost or

interference with the educational process. Id. It would be a strange disciplinary

system in an educational institution if no communication was sought by the

disciplinarian with the student in an effort to inform him of his dereliction and to

let him tell his side of the story to make sure that an injustice is not done. Id.

116. The Court does not believe that school authorities must be totally free from

notice and hearing requirements if their schools are to operate with

acceptable efficiency. Id.

117. Students facing         temporary         suspension   have   interests    qualifying

for protection of the Due Process Clause, and due process requires, in connection

with a suspension of 10 days or less, that the student be given oral or written notice

of the charges against him and, if he denies them, an explanation of the evidence

the authorities have and an opportunity to present his side of the story. Id. The

Clause requires at least these rudimentary precautions against unfair or mistaken

findings of misconduct and arbitrary exclusion from school. Id.


Clint Long v. JGISD, et al. Amended Petition                                         Page 32
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21          Page 33 of 117 PageID 392



118. To state a claim under section 1983 against a school district, the “complaint

must allege sufficient factual content to permit the reasonable inference (1) that a

constitutional violation occurred and (2) that an ‘official policy’ attributable to the

school district's policymakers (3) ‘was the moving force’ behind it.” Bailey, 425 F.

Supp. 3d at 713.

ii. The District violated C.L.'s rights on the pretext of an illegally adopted rule.

119. In this case, similarly situated students, namely, students in school, are

treated differently, due to uneven application and enforcement of the mask policy.

Exh. 7. For example, students are not required to be masked during school plays,

school photos, in close contact among players in school-sponsored football, or in

the stands at indoor school-sponsored sporting events. Exh. 7.

120. Taken together, the photos attached in Exhibit 7 demonstrate that there is no

consistent medically based enforcement of the Mask Policy. Instead, the photos

show that a pattern of whimsical and haphazard enforcement of the mask mandate

is applied to students, provided they wear it at the door.

121. Because the mask policy is not based on supported science and is enforced

unevenly, no reasonable person can defend JGISD’s policy as anything other than

an arbitrary deprivation rights to disfavored student families to public education.

C.L. was unlawfully discriminated under the Equal Protection clause because of

the enforcement of the illegal ‘official policy’ by JGISD to treat him, an unmasked


Clint Long v. JGISD, et al. Amended Petition                                     Page 33
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21       Page 34 of 117 PageID 393



individual, differently than those other students, without any scientific support and

with inconsistent implementation. See Bailey, 425 F. Supp. 3d at 716–17.

122. TOMA states that all actions taken in violation of TOMA are voidable. No

one can claim that a policy adopted infringing fundamental rights protected by the

Constitution during illegal meetings held in secret further government interests

under the Constitution. Especially when the point of the state law, TOMA, is to

prevent situations such as this. After JGISD adopted the Mask Policy illegally,

C.L. was barred from school without licit authority, due to the absence of any

properly adopted policy on which he could justifiably rely to bar a nonconforming

student from school. If a student is to be removed from school, at the bare

minimum there ought to be a written legal policy that gives authority for such

policy, rather than the whims of those who do the removal. C.L.’s constitutional

rights to procedural due process were violated.

123. C.L. was deprived of procedural due process as he was not allowed to be

heard before such expulsion occurred. See Bailey v. Mansfield Indep. Sch. Dist.,

425 F. Supp. 3d at 720. Rather than going through normal disciplinary procedures,

the school, without legally adopted authority, removed C.L. from the premises and

constructively barred him from returning unless he complied, violating C.L.’s right

to procedural due process under the Fourteenth Amendment. C.L. should have had




Clint Long v. JGISD, et al. Amended Petition                                  Page 34
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21       Page 35 of 117 PageID 394



some fair opportunity to respond before being constructively expelled. See Goss,

419 U.S. at 579-80.

124. The question, therefore, is whether bias concerning C.L.’s unmasked entry

furnishes a rational basis for JGISD’s decision constructively expel him and,

ultimately, not allow him to return as a student unless he complies, causing C.L.

harm and stigma. The inconsistent and irrational “negative reaction” of some

members of the community may have to an unmasked individual is not a proper

basis for discriminating against him. See City of Cleburne, 473 U.S. at 446-47, 105

S.Ct. 3249. The photos attached in Exhibit 7 demonstrate that there is no consistent

medically based enforcement of the Mask Policy and C.L. was unlawfully and

irrationally discriminated against. C.L.’s Fourteenth Amendment rights to equal

protection and due process were violated.

          VI.    APPLICATION FOR PRELIMINARY INJUNCTION

125. In his Original Complaint, Plaintiff requested a temporarily restraining

order. Recognizing the futility of seeking such a remedy after the school year is

over, Plaintiff has abandoned its application for temporary restraining order, and

now seeks a preliminary injunction order (“PI”) Pursuant to Fed. R. Civ. P. 65(a)

to protect the status quo and stop violations of the Texas Open Meetings Act, by

preventing Defendants from enforcing their prohibition against non-mask wearing




Clint Long v. JGISD, et al. Amended Petition                                 Page 35
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21         Page 36 of 117 PageID 395



students entering school, and receiving in-person instruction, until the Court issues

a temporary injunction, or until the case can be adjudicated.

126. The prerequisites to obtaining a preliminary injunction that the applicant

must show are: (1) a substantial likelihood of success on the merits, (2) a

substantial threat of irreparable harm if the injunction is not granted, (3) that the

threatened injury outweighs any harm that the injunction might cause to the

defendant, and (4) that the injunction will not disserve the public interest. Opulent

Life Church v. City of Holly Springs, Miss., 697 F.3d 279, 288 (5th Cir. 2012).

127. The loss of constitutional freedoms for, “even minimal periods of time,

unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373

(1976). Additionally, the loss of quality educational time can never be replaced.

128. The harm to the Plaintiff, if this preliminary injunction is denied, will be

significant and irreparable. If this Court allows the ISD to continue unchecked,

C.L. faces violations of his Fourteenth Amendment rights to due process and equal

protection and the total loss of his right to a public education – of similar quality to

his masked or unmasked wearing peers – for no other reason than a secret policy,

created by a secret and illegal committee, that was inconsistently enforced and

implemented.

129. The Plaintiffs are entitled to a preliminary injunction because Defendants

can show no harm to the ISD, in granting the relief requested. Defendants violated


Clint Long v. JGISD, et al. Amended Petition                                    Page 36
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21       Page 37 of 117 PageID 396



the legal process and the Texas Open Meetings Act. Enjoining an already illegal

and unconstitutional policy does not cause harm to the Defendants.

130. Because it is clear Defendants violated TOMA and Plaintiff’s rights to due

process and equal protection under the Fourteenth Amendment, and there is no

harm is forcing Defendant’s to obey TOMA, there is a substantial likelihood that

the plaintiffs will prevail on the merits. Therefore, Plaintiff respectfully requests

that this Court issue a preliminary injunction against the Defendants – enjoin them,

their agents, representatives, employees, or anyone acting on their behalf,

including teachers –until further order of the Court; and from taking any actions to

enforce the mask policy outlined in the Plan, refrain from secret closed

committees, or any iteration thereof against C.L., including but not limited to,

permitting C.L. access to school without a mask.

VII. APPLICATION FOR TEMPORARY & PERMANENT INJUNCTION

131. Similarly, Plaintiffs seek that this Court first temporarily enjoin, and then

permanently enjoin the ISD, restraining it or anyone acting on its behalf, including

teachers, from enforcing the mask policy outlined in the Plan; or any later iteration

thereof against Plaintiff, including but not limited to, permitting C.L. access to

school without a mask.




Clint Long v. JGISD, et al. Amended Petition                                  Page 37
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21        Page 38 of 117 PageID 397



132. Absent judicial intervention, Plaintiff faces ongoing requirements impacting

his education, and has no practical ability to, again, prevent the ISD from further

penalizing him, and continuing to provide an inequitable education.

133. There is no adequate remedy at law that will give C.L. full relief, because

denial of in-person education should be addressed immediately. Each day, the

Plaintiff suffers significant irreparable damage to his constitutional rights, to due

process of law and education. C.L.’s total damages cannot be measured with

certainty, and it is neither equitable, nor conscionable, to allow Defendants to

violate C.L.’s constitutional rights.

134. The Court should note it is not necessary at the hearing for temporary

injunction, for Plaintiffs to prove they will ultimately prevail, Sun Oil Co. v.

Whitaker, 424 S.W.2d 216, 218 (Tex. 1968) but only that Plaintiffs are entitled to

the preservation of the status quo, pending trial. Iranian Muslim Org. v. City of San

Antonio, 615 S.W.2d 202, 208 (Tex. 1981).

135. The comparative injury, or balance of equities and hardships, to the parties

and to the public interest, support granting injunctive relief; the Plaintiff is only

asking the Court to preserve the status quo and require Defendants to cease

unlawfully violating TOMA resulting in infringing upon Plaintiff’s constitutional

rights – with a temporary, and then permanent injunction after trial.




Clint Long v. JGISD, et al. Amended Petition                                  Page 38
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21          Page 39 of 117 PageID 398



                                 VIII. JURY DEMAND

136. Plaintiffs herewith tender the jury fee and request a jury trial.

                               IX.    FINAL SUMMARY

137. In sum, Plaintiff’s do not challenge the medical efficacy of a proper medical

mask used in a medical environment, the propriety of masking adults, the propriety

of masking teachers, nor even, the propriety of voluntary masking of children with

parental consent. Plaintiff’s argument rests on the unimpeachable reality that

mandatory      masking     of school-aged      children   is   medically unnecessary,

psychologically, and educationally harmful, and unjustified based on contemporary

understanding of COVID-19 transmission among children. Specifically, Plaintiffs

contend that Defendants’ mandatory child masking policies violate the Texas Open

Meetings Act in their inception, and violate the Texas Constitution and Federal

Constitution’s guarantees enshrining the civil right to free public education of the

Fourteenth Amendment’s Equal Protection and Due Process clauses by creating a

bifurcated system of education where non-masking students are relegated to a

separate and unequal class of students who are sentenced to virtual learning in leu

of in-person instruction. Plaintiffs further contend that less restrictive means of

accomplishing the government’s interest in arresting the spread of COVID-19 can

be accomplished through employing social distancing, face shields, and

vaccinations in schools and other prophylactic measures.


Clint Long v. JGISD, et al. Amended Petition                                   Page 39
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21          Page 40 of 117 PageID 399



                                     X.        PRAYER

       Plaintiffs respectfully pray that the Defendants be cited to appear and

answer, as required by law; and, after trial by jury, Plaintiffs be awarded judgment

against Defendants, a Temporary Injunction, a Permanent Injunction, actual

damages, and general damages; mental anguish; nominal damages in the

alternative; reasonable and necessary attorney’s fees, as damages in equity; pre-

judgment and post-judgment interest; court costs, and exemplary damages; and all

other relief to which Plaintiffs may be justly entitled, in both law and equity.

                                    Respectfully submitted,

                                    By: /s/ Warren V. Norred
                                    Warren V. Norred,
                                    Texas Bar No. 24045094
                                    wnorred@norredlaw.com
                                    515 E. Border; Arlington, Texas 76010
                                    P: 817-704-3984; F: 817-524-6686
                                    Attorney for Plaintiffs
Exhibits:
Exh 1. June 18, 2020, Jayton-Girard ISD Schoolboard Minutes
Exh. 2. Declaration of Clint Long
Exh. 2a JGISD 2020-2021 Reopening Plan
Exh. 2b Video of Denial of Entry
Exh. 3. GA-34
Exh. 4. GA-29
Exh. 5. April 20, 2021, Jayton-Girard ISD Schoolboard Minutes
Exh. 6. March 10, 2021, Jayton-Girard ISD Schoolboard Minutes
Exh. 7. School Photos

CERTIFICATE OF SERVICE – I certify that on June 18, 2021, I filed this
amended complaint through the Court’s efiling system to all counsel of record.
                                                        /s/ Warren V. Norred
                                                        Warren V. Norred
Clint Long v. JGISD, et al. Amended Petition                                       Page 40
Case 5:21-cv-00111-H Document 16 Filed 06/18/21    Page 41 of 117 PageID 400




                   EXHIBIT 1
   Jayton-Girard Independent School District - June 18, 2020 – School Board
                              Meeting Minutes
         Case 5:21-cv-00111-H Document 16 Filed 06/18/21 Page 42 of 117 PageID                 EXHIBIT
                                                                                                   401       1
The board of Trustees of the Jayton-Girard Independent School District met in regular session on June 18, 2020,
with the following members present: to wit:

                                           Amanda McGee-President
               Kathy Owen                                                  Connie Martinez
               B.J. Baldridge                                              L’Rae Lee


School Officials Present: Trig Overbo-Superintendent, Lyle Lackey-Principal, Laci Scogin-Business Manager

Visitors Present and their comments:

And the following members absent: Cole Carpenter and Cody Stanaland

Constituting a quorum and among other proceedings had by said Board of Trustees, were the following:

Meeting called to order by President Amanda McGee at 7:02 pm.

Principal’s report included scheduling, curriculum, summer training, Chromebook vs iPads, summer workouts,
and Scholastic Network.

Superintendent’s report included library relocation and surplus books, school housing repairs, school calendar,
begin COVID-19 protocol talks, front entrance, day care/gym, paving, tennis courts, and school housing.

Minutes from the May 14, 2020 Regular Meeting and the June 1, 2020 Called Meeting were presented. Motion
made by Kathy Owen, seconded by Connie Martinez to approve the minutes. All in favor.

The bills and financial report were presented. Motion made by L’Rae Lee, seconded by B.J. Baldridge to
approve the bills as presented. All in favor.

Motion made by B.J. Baldridge, seconded by Connie Martinez to call for vehicle fuel and propane bids and to
call for vendors for Personal Property valued between $10,000 and $25,000 for the 2020-2021 fiscal year. All
in favor.

Motion made by Connie Martinez, seconded by B.J. Baldridge to approve the annual review of Investment
Policies and Procedures as presented. All in favor.

Motion made by Kathy Owen, seconded by Connie Martinez to name Laci Scogin as the Investment Officer for
Jayton-Girard ISD. All in favor.

Motion made by B.J. Baldridge, seconded by Kathy Owen to approve the request for County Permanent School
Funds in the amount of $348,063.22 for capital improvements. All in favor.

No action taken on Depository Contract Extension with Bank of Texas. Current contract in effect until August
31, 2021.

Motion made by L’Rae Lee, seconded by B.J. Baldridge to approve missed school day waiver as presented. All
in favor.

Motion made by Kathy Owen, seconded by B.J. Baldridge to accept bid from White River Youth Camp in the
amount of $2,200 for the house located at 601 Jefferson pending proof of bond and insurance. All in favor.
        Case 5:21-cv-00111-H Document 16 Filed 06/18/21                               EXHIBIT
                                                                    Page 43 of 117 PageID 402      1
No action taken on Fund Balance Designation.

Next board meeting: July 21, 2020 at 7:00pm

Motion made by Connie Martinez, seconded by B.J. Baldridge to adjourn the meeting. All in favor.

Meeting adjourned at 8:08 pm.




_______________________________                          _________________________________
President                                                Secretary
Case 5:21-cv-00111-H Document 16 Filed 06/18/21   Page 44 of 117 PageID 403




                  EXHIBIT 2
              Declaration of Clint Long with Attached Exhibits
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21                                    EXHIBIT
                                                                 Page 45 of 117 PageID 404            2


                  Declaration (TEX. CIV. PRAC. & REM. CODE § 132.001)
“My name is Clint Long, my date of birth is August 03rd, 1978 and my contact address is Box
243 Jayton, Tx. 79528. I declare under penalty of perjury that the following statements are true
and correct.”
   1. I am a resident of Kent County Texas.

   2. My son Carson Long attends school in the Jayton-Girard Independent School District.

   3. On July 17th, the school district sent a text message to all parents, with children enrolled
      in Jayton-Girard ISD.

   4. The text message included an attachment labeled, “JGISD 2020-2021 Reopening Plan.
      (“Plan” attached as Exhibit 2A).

   5. Neither the process by which the Plan was created, nor the parties responsible for the
      creation of the plan were specified anywhere in the document.

   6. I could not find the Plan anywhere on the Jayton-Girard ISD website, and I believe it is
      not published anywhere.

   7. No forms were sent to parents to sign regarding the Plan.

   8. Jayton-Girard ISD reopened school on August 13, 2020.

   9. The Plan included detailed provisions regarding face coverings:




Declaration of Clint Long                                                                    Page 1
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21                                  EXHIBIT
                                                               Page 46 of 117 PageID 405             2



   10. The Plan also includes a number of exemptions to the general mask mandate, including:




   11. The Plan includes no exemptions based on disability, religion, or conscience.

   12. The Plan does specify that the mask policies are subject to revision based on CDC, state,
       and local recommendations:




   13. I requested a religious exemption from mask wearing from the school because I believe
       the basis for wearing masks is not true. My request was denied.

   14. In March of 2021, the names of the committee members who authored the Plan were
       released to some parents, but were not published on Jayton-Girard ISD website.

   15. However, the process by which the committee drafted the Plan remains unknown.
       Membership criteria regarding on the committee remains secret.

   16. Carson has been denied access to Jayton-Girard ISD, during the Spring 2021 term due to
       my objection to mask wearing on religious and conscience grounds.

   17. The ISD, through its agents, has cited the mask policy as the grounds for Carson’s
       exclusion from school.

Declaration of Clint Long                                                                   Page 2
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21                                     EXHIBIT
                                                                  Page 47 of 117 PageID 406        2


   18. On March 11th, 2021, I approached to door to the school with my son but was stopped
       outside by a school official Lyle Lackey (“Recording” attached as Exhibit 2B).

   19. We exchanged greetings, but I observed him blocking the door, so I asked “we’re not
       coming in?”

   20. I was then told that Carson had to wear a mask to enter.

   21. When I asked him if he was going to deny us access without a mask, he said, “Yes.”

   22. When I asked about the religious exemption that we were claiming, he replied that
       administrative codes that referred to immunization exemptions based on religion did not
       apply to masks.

   23. When I asked, “Either way, you’re not going to accept religious exemptions?” he replied,
       that exemptions only apply to immunization.

   24. Ultimately, my son was barred from entering school because he refused to comply with a
       mask policy based on a secretly created irrational school policy that has no basis and to
       which he had a sincerely held religious belief.

Executed in Kent County, Texas on April 27,, 2021.




Declaration of Clint Long                                                                 Page 3
Case 5:21-cv-00111-H Document 16 Filed 06/18/21   Page 48 of 117 PageID 407




               EXHIBIT 2A JGISD Reopening Plan
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21                             EXHIBIT
                                                          Page 49 of 117 PageID 408         2A



      JGISD 2020-2021 REOPENING PLAN




      Our objective is to return to the social interaction of a connected
  learning environment while implementing reasonable measures for
                        student and staff safety.


At JGISD, we are committed to a safe and complete return to school on August 13,
2020, and we are preparing to provide full in-person instruction. If you are not
comfortable sending your child into the school building, then remote learning for PK-
12th grades will be provided in compliance with TEA guidelines. We have been
monitoring the spread of Covid-19 in Kent County and have created a plan that is
reasonable and appropriate to do our part to stay healthy and provide a safe learning
environment for all of our staff and students. The plans set forth are subject to change
depending on future developments, but the following will allow us to return to the school
environment we so deeply love and value.
                                                                   EXHIBIT 2A
Case 5:21-cv-00111-H  Document
                   JGISD       16 Filed
                         2020-2021      06/18/21 Page
                                     REOPENING    PLAN50 of 117 PageID 409



                      Content Covered

01-- Daily Procedures



02-- Face Coverings



03-- Remote Learning Plan



04-- Cleaning Protocols



05--Distancing Guidelines & Supporting a Healthy
Campus


06--Partial Closures & Plan Review
                                                                                          EXHIBIT 2A
 Case 5:21-cv-00111-H  Document
                    JGISD       16 Filed
                          2020-2021      06/18/21 Page
                                      REOPENING    PLAN51 of 117 PageID 410



                               01--Daily Procedures
In order for JGISD to return to social interactions of a connected learning environment, we will
be implementing reasonable measures to help stop the spread of Covid-19. These procedures
include screening for symptoms, reducing points of congestion in the building, enforcing regular
hygiene, and implementing other prevention and mitigation tactics:

   •   District Transportation:

           o   Will be provided for students that live outside the city limits.

           o   Upon entering the vehicle the student will have his/her face covered, have his/her
               temperature taken, sanitize hands, and sit as socially-distanced as space allows
               inside the vehicle.

           o   Parents must wait for the student to be cleared by the driver and seated inside
               the vehicle before they may leave the drop-off site.

           o   Once arrived at school, students will enter the building by the playground door
               and go to their designated area or classroom for breakfast.

   •   Student drop off times in the mornings by parents:

           o   Students are to arrive on campus between 7:35am and 8:00am.

           o   PK & K can enter the backdoor of their teachers’ classrooms by the playground.

           o   1st-6th graders can enter the elementary door in front of the building or the door
               by the cafeteria.

           o   7th-12th graders can enter the building through the band hall doors.

           o   Covid-19 screening procedures of all students will be done by staff members as
               they enter the building (temperature check, hand sanitation, and checking for a
               face covering),

           o   Parents must wait for the student to be cleared and inside the building before
               they may leave the drop-off site.

           o   Students will go directly to their designated classroom or area and will be given
               the opportunity to eat breakfast until 8:00am.

   •   Lunch Time:

           o   To allow for social interaction, students will eat together but maintain a degree of
               social distancing.
                                                                                       EXHIBIT 2A
Case 5:21-cv-00111-H  Document
                   JGISD       16 Filed
                         2020-2021      06/18/21 Page
                                     REOPENING    PLAN52 of 117 PageID 411



        o   Lunch tables will be spread out in the cafeteria and gym foyer to provide room for
            social distancing and lunch times will be staggered to provide for more time to
            serve meals and for proper cleaning of tables.

 •   PE, Recess, and Break Times:

        o   Students will enjoy daily PE, recess, and break times that have been staggered
            to allow for appropriate socialization opportunities while reducing congestion.

 •   Pick up Times:

        o   Bus students will exit through the playground doors.

        o   PK-2nd will exit the elementary doors & 3rd-8th will exit through the gym lobby
            doors.

        o   9th-12th will leave through the band hall doors (athletes will need to go through the
            playground to the locker rooms for after school practice).

        o   Parents are asked to stay in or near their vehicle upon picking up their students
            and practice social distancing.

 •   Taking Temperature

        o   Students will have their temperature taken prior to entering school transportation
            or the building (whichever comes first) and prior to lunch for elementary and
            junior high students, and prior to athletics for high school students.

        o   If a student has a temperature of 100.4 they will not be allowed on the bus or let
            in the building and if a student has 100.4 temperature while at school, they will be
            isolated and monitored by staff in designated areas until parents can come pick
            up their student.

 •   Visitors to campus:

        o   Visitors coming on campus through the main office doors and into the halls will
            be required to complete a Covid-19 screening form and have their temperature
            checked, be asked to sanitize hands and wear a face covering.

        o   Visitors are not allowed to come eat meals with students, and if a student has
            forgotten their lunch at home that morning, parents may bring that to the main
            office for delivery to the student.

        o   7th-12th grade students who participate in open campus lunch are not allowed to
            bring outside food onto the campus.
                                                                                        EXHIBIT 2A
 Case 5:21-cv-00111-H  Document
                    JGISD       16 Filed
                          2020-2021      06/18/21 Page
                                      REOPENING    PLAN53 of 117 PageID 412



                             02--Face Coverings


Our first priority is the safety of our students, employees, families, and surrounding
community, and we strive to make the most responsible decisions to facilitate a safe
environment for all. We would also like to emphasize that because of the fluid nature of
this pandemic, CDC, state and local authority recommendations and mandates may be
different on the first day of school than they are at the time of distribution of this
information. We will adjust accordingly.

We believe it is wise to have every mitigation resource available, including face
coverings, to use when appropriate or required. Face coverings will be defined as cloth
masks, disposable masks, face shields, neck gaiters, bandanas, and handkerchiefs,
that are used to cover both the nose and mouth.

   •   Faculty, staff, and students are required to wear a face covering when entering
       and exiting the building, and during passing periods.

          o   PK-2nd grade will be required to wear a face covering when entering or exiting
              the building. Once in the classroom a face shield provided by the district will be
              worn during instruction time. Neck gaiters provided by the district will be worn
              during recess and PE time when students are in close contact.

          o   3rd-12th grade will be allowed to wear their own choice of face covering when
              entering or exiting the building, in the classroom, and during the passing periods.
              Neck gaiters provided by the district will be worn during recess, PE time, and
              athletics when students are in close contact. Students may be asked by their
              teachers at times to wear a face shield instead of a mask for educational
              purposes.

   •   We don’t intend for the students to wear a face covering for the entire duration of
       a school day and faculty and staff will be looking for every opportunity to reduce
       the use of face coverings when other mitigating strategies can be met.

       For example:

          o   Face coverings are NOT required to be worn in the classroom when 6ft of social
              distancing is available. (teacher discretion)

          o   Face coverings are NOT required when students are outside and are able to
              maintain 6ft of social distancing. (teacher & coach discretion)

          o   Face coverings are NOT required when eating breakfast & lunch.
                                                                                         EXHIBIT 2A
 Case 5:21-cv-00111-H  Document
                    JGISD       16 Filed
                          2020-2021      06/18/21 Page
                                      REOPENING    PLAN54 of 117 PageID 413



                      03--Remote Learning Plan

We intend to operate in a 100% on site model for the entirety of the 2020-2021 school
year. This plan is subject to change depending on state and federal mandates, but we
are prepared to educate our students without interruption in any circumstance. In
preparation for increased absences or family choice to not have your student in the
building, we are prepared to deliver instruction to students remotely using technology
that will allow students to participate and not fall behind but still be in accordance with
TEA attendance guidelines.

   •   Students who voluntarily participate in an all-remote instructional method, whether
       synchronous or asynchronous, shall not be permitted to participate in any extracurricular
       activity, practice, or performance for the grading period in which the student is receiving
       all-remote instruction.
   •   Students & parents will have a three week grace period from the first day of school to
       change from remote to in person learning. After the three-week grace period, students
       will only be allowed to change only at the beginning of a new grading period.

Here are the different remote learning options offered & training will be provided by the
district for families on how to use the technology devices and learning platforms at
home for remote learning. Students choosing the remote learning option must inform
the district by Thursday, August 6th.

   •   Synchronous (3rd-12th): defined as two way, real-time/live, virtual instruction
       between teachers and students when students are not on campus. In this
       method, the required amount of instructional time is scheduled each day and
       attendance is taken by each teacher daily.

          o   3rd-12th grade students will be required through an internet connection to login
              on their chromebooks to Google classroom and use Google meets to participate
              in each class (at the same time the class is being facilitated on campus).

          o   Assignments and assessments will be posted on Google classroom and
              students will be required to have a school-issued email address.

   •   Asynchronous (PK-2nd): defined as instruction that does not require having the
       instructor and student engaged at the same time. In this method, students learn
       from instruction that is not being delivered in-person or in real time.

          o   PK-2nd teachers will use a combination of online learning platforms, pre-recorded
              videos and packets to provide instruction, assignments, and assessments.
                                                                     EXHIBIT 2A
Case 5:21-cv-00111-H  Document
                   JGISD       16 Filed
                         2020-2021      06/18/21 Page
                                     REOPENING    PLAN55 of 117 PageID 414




                       04--Cleaning Protocols


To reduce the transmission of Covid-19, JGISD has taken the following
sanitation measures:

  •   Protocols for periodic cleaning and disinfecting of shared surfaces
      and objects will be implemented throughout the day, both inside and
      outside the classroom.

  •   The use of water stations will be minimized. Students are asked to
      bring a water bottle each day labeled with the student’s name.

  •   At the end of the day, students that wear district-issued face shields
      will return them to their homeroom teacher or 1st period teacher
      before they exit the building so they may be cleaned and sanitized by
      the staff.

  •   Students will be allowed to enjoy the use of the playground and PE
      equipment and cleaning protocols will be in place throughout the day
      to disinfect all the equipment used.
                                                                                 EXHIBIT 2A
Case 5:21-cv-00111-H  Document
                   JGISD       16 Filed
                         2020-2021      06/18/21 Page
                                     REOPENING    PLAN56 of 117 PageID 415



05-- Distancing Guidelines & Supporting A Healthy Campus

JGISD will provide the same in-person learning environment students and
families have always enjoyed, with the following common-sense protocols
in place:

  •   Daily procedures have been adjusted to avoid congestion in common areas at
      the beginning and end of the day, as well as at lunch and recess.
  •   Desks and student seating will be spread out as much is reasonably possible as
      each classroom space allows. Teachers and staff will ensure students’ maintain
      distance and reduce the shared use of materials.
  • Lunch times will be staggered to assist in lessening congestion and social
      distance will be maintained between students during meal times while still
      allowing them the opportunity to sit together and have social interactions.
      Protocols will be implemented to reduce/prevent the handling of cups, utensils,
      and other supplies by multiple people.

Keeping our campus open for learning will require cooperation and support
from all of our families. We know the Jaybird family community is up to the
task and we are counting on you to do your part to support this process.
Keeping your children at home when they are not feeling well is essential.

  •   Any and all students, faculty, or staff should stay home from school or work if
      they 1) have tested positive for Covid-19; 2) had close contact with anyone
      confirmed to have Covid-19 in the prior 14 days; 3) are experiencing symptoms
      including but not limited to, cough, shortness of breath or difficulty breathing,
      feeling feverish or having a temperature of 100.4 degrees or more, chills, shaking
      or shivering, headache, loss of smell or taste, sore throat, significant muscle pain
      or diarrhea.
  •   JGISD will follow the most updated TEA, CDC, and local health
      authority guidelines to make decisions on a students’ removal from and return to
      campus after experiencing multiple Covid-19 symptoms, and or testing positive
      for Covid-19.
                                                                                 EXHIBIT 2A
Case 5:21-cv-00111-H  Document
                   JGISD       16 Filed
                         2020-2021      06/18/21 Page
                                     REOPENING    PLAN57 of 117 PageID 416




             06-- Partial Closures & Plan Review


In the event of an outbreak of COVID-19 cases at JGISD, we are prepared
to follow CDC and local health officials guidance for a short term (2-5 day)
closure of the school facility. If this occurs, we will continue to deliver
content using the remote learning model we developed this year and will
return to the classroom promptly after assessing the situation and taking
appropriate measures to halt the spread.

  •   We have an incredible staff who are ready to make this year a truly excellent
      experience for our entire community. We look forward to partnering with you and
      we will continue to evaluate our plan and reassess, as necessary, over the
      course of the next few weeks. We are praying for your family and we cannot wait
      to be together again on August 13th.



  •   As guidelines referring to Covid-19 and circumstances specific to our community
      are ever changing, we have selected three dates as part of our campus plan
      review. On each of these dates, we will evaluate and adjust our plan according to
      circumstances of our school, community, and state of Texas, as well as the
      guidelines in place at those times. We will use both local and regional authorities,
      and health officials in making these decisions. We will continue to add additional
      dates as necessary.

  •   Campus plan review dates:

         o   September 4

         o   September 25

         o   October 16


  •   JGISD open house will be done virtually at a date and time to be determined.
Case 5:21-cv-00111-H Document 16 Filed 06/18/21      Page 58 of 117 PageID 417




                EXHIBIT 2B
  Recording – Due to size constraints, the video is available from Petitioner’s
                            counsel upon request
Case 5:21-cv-00111-H Document 16 Filed 06/18/21   Page 59 of 117 PageID 418




                  EXHIBIT 3
                          Executive Order GA-34
Case 5:21-cv-00111-H Document 16 Filed 06/18/21   Page 60 of 117 PageID 419
                                                                  EXHIBIT 3
Case 5:21-cv-00111-H Document 16 Filed 06/18/21   Page 61 of 117 PageID 420
                                                                  EXHIBIT 3
Case 5:21-cv-00111-H Document 16 Filed 06/18/21   Page 62 of 117 PageID 421
                                                                  EXHIBIT 3
Case 5:21-cv-00111-H Document 16 Filed 06/18/21   Page 63 of 117 PageID 422
                                                                  EXHIBIT 3
Case 5:21-cv-00111-H Document 16 Filed 06/18/21   Page 64 of 117 PageID 423
                                                                  EXHIBIT 3
Case 5:21-cv-00111-H Document 16 Filed 06/18/21   Page 65 of 117 PageID 424




                  EXHIBIT 4
                          Executive Order GA-29
    Case 5:21-cv-00111-H Document 16 Filed 06/18/21                         Page 66 of 117 PageID
                                                                                           EXHIBIT425       4




                                    GOVERNOR             GREG        ABBOTT




July 2, 2020                                                   FILED IN THE OFFICE OF THE
                                                                  SECRETARy OF STATE
                                                                   2:3O       O’CLOcc



The Honorable Ruth R. Hughs
Secretary of State                                                  Secretary of State
State Capitol Room 1E.8
Austin, Texas 78701

Dear Secretary Hughs:

Pursuant to his powers as Governor of the State of Texas, Greg Abbott has issued the following:

        Executive Order No. GA-29 relating to the use of face coverings during the
        COVID- 19 disaster.

The original executive order is attached to this letter of transmittal.

          tly submitted,




               lerk to the Governor

GSD/gsd

Attachment




             POST OFFICE Box 12428 AUSTIN, TEXAS 78711 512-463-2000 (VOICE) DIAL 7-1-1 FoR RELAY SERVICES
Case 5:21-cv-00111-H Document 16 Filed 06/18/21               Page 67 of 117 PageID
                                                                             EXHIBIT426         4



                   xrrufhir rtrr
                                         BY THE
                      GOVERNOR OF THE STATE OF TEXAS

                                  Executive Department
                                      Austin, Texas
                                      July 2, 2020


                                  EXECUTIVE ORDER
                                       GA29

           Relating to the use offace coverings during the COVID-19 disaster.




 WHEREAS, I, Greg Abbott, Governor of Texas, issued a disaster proclamation on March
  13, 2020, certifying under Section 4 18.014 of the Texas Government Code that the novel
 coronavirus (CO VIP- 19) poses an imminent threat of disaster for all counties in the
 State of Texas; and

 WHEREAS, in each subsequent month effective through today, I have renewed the
 disaster declaration for all Texas counties; and

 WHEREAS, the Commissioner of the Texas Department of State Health Services
 (DSHS), Dr. John Hellerstedt, has determined that COVID- 19 continues to represent a
 public health disaster within the meaning of Chapter 81 of the Texas Health and Safety
 Code; and

 WHEREAS, I have issued executive orders and suspensions of Texas laws in response to
 COVIP-19, aimed at using the least restrictive means available to protect the health and
 safety of Texans and ensure an effective response to this disaster; and

 WHEREAS, as Texas reopens in the midst of COVID-19, increased spread is to be
 expected, and the key to controlling the spread and keeping Texans safe is for all people
 to consistently follow good hygiene and social-distancing practices; and

 WHEREAS, due to recent substantial increases in COVID-19 positive cases, and
 increases in the COVID-19 positivity rate and hospitalizations resulting from COVID
  19, further measures are needed to achieve the least restrictive means for reducing the
 growing spread of COVTD-19, and to avoid a need for more extreme measures; and

 WHEREAS, I have joined the medical experts in consistently encouraging people to use
 face coverings, and health authorities have repeatedly emphasized that wearing face
 coverings is one of the most important and effective tools for reducing the spread of
 COVID-19; and

 WHEREAS, given the current status of COVD-19 in Texas, requiring the use of face
 coverings is a targeted response that can combat the threat to public health using the
 least restrictive means, and if people follow this requirement, more extreme measures
 may be avoided; and

 WHEREAS, wearing a face covering is important not only to protect oneself, but also to
 avoid unknowingly harming fellow Texans, especially given that many people who go
 into public may have COVID-19 without knowing it because they have no symptoms; and

                                                                            FILED IN THE OFFICE OF THE
                                                                               SECRETARY OF STATE
                                                                                2’ op- O’CLOCK
                                                                                 JUL 022020
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21                 Page 68 of 117 PageID
                                                                                EXHIBIT427         4

Governor Greg Abbott                                                          Executive Order GA-29
July 2, 2020                                                                                  Page 2




   WHEREAS, the “governor is responsible for meeting        the dangers to the state and
                                                           ...




   people presented by disasters” under Section 418.011 of the Texas Government Code,
   and the legislature has given the governor broad authority to fulfill that responsibility;
   and

   WHEREAS, failure to comply with any executive order issued during the COVID-19
   disaster is an offense punishable under Section 418. 173 by fine;

   NOW, THEREFORE, I, Greg Abbott, Governor of Texas, by virtue of the power and
   authority vested in me by the Constitution and laws of the State of Texas, do hereby order
   the following on a statewide basis effective at 12:0 1 p.m. on July 3, 2020:

      Every person in Texas shall wear a face covering over the nose and mouth when
      inside a commercial entity or other building or space open to the public, or when
      in an outdoor public space, wherever it is not feasible to maintain six feet of social
      distancing from another person not in the same household; provided, however,
      that this face-covering requirement does not apply to the Miowing:

           1. any person younger than 10 years of age;

          2. any person with a medical condition or disability that prevents wearing a
             face covering;

          3. any person while the person is consuming food or drink, or is seated at a
             restaurant to eat or drink;

          4. any person while the person is (a) exercising outdoors or engaging in
             physical activity outdoors, and (b) maintaining a safe distance from other
             people not in the same household;

          5. any person while the person is driving alone or with passengers who are
             part of the same household as the driver;

          6. any person obtaining a service that requires temporary removal of the face
             covering for security surveillance, screening, or a need for specific access
             to the face, such as while visiting a bank or while obtaining a personal-
             care service involving the face, but only to the extent necessary for the
             temporary removal;

          7. any person while the person is in a swimming pool, lake, or similar body
             of water;

           8. any person who is voting, assisting a voter, serving as a poli watcher, or
              actively administering an election, but wearing a face covering is strongly
              encouraged;

          9. any person who is actively providing or obtaining access to religious
             worship, but wearing a face covering is strongly encouraged;

           10. any person while the person is giving a speech for a broadcast or to an
               audience; or

           11. any person in a county (a) that meets the requisite criteria proilajcI
                                                                                          OFFICE OF THE
                                                                                  SECRETARY OF STATE
                                                                                    2:   f0’CLOCK

                                                                                    JUL 0 2 2020
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21                  Page 69 of 117 PageID 428
                                                                                         EXHIBIT 4

Governor Greg Abbott                                                            Executive Order GA-29
July 2, 2020                                                                                    Page 3




             the Texas Division of Emergency Management (TDEM) regarding
             minimal cases of COVID-19, and (b) whose county judge has
             affirmatively opted-out of this face-covering requirement by filing with
             TDEM the required face-covering attestation form—provided, however,
             that wearing a face covering is highly recommended, and every county is
             strongly encouraged to follow these face-covering standards.

      Not excepted from this face-covering requirement is any person attending a
      protest or demonstration involving more than 10 people and who is not practicing
      safe social distancing of six feet from other people not in the same household.

      TDEM shall maintain on its website a list of counties that are not subject to this
      face-covering requirement pursuant to paragraph number 11. The list can be
      found at: www.tdem.texas.gov/ga29.

      Following a verbal or written warning for a first-time violator of this face-
      covering requirement, a person’s second violation shall be punishable by a fine
      not to exceed $250. Each subsequent violation shall be punishable by a fine not to
      exceed $250 per violation.

      Local law enforcement and other local officials, as appropriate, can and should
      enforce this executive order, Executive Order GA-28, and other effective
      executive orders, as well as local restrictions that are consistent with this
      executive order and other effective executive orders. But no law enforcement or
      other official may detain, arrest, or confine in jail any person for a violation of this
      executive order or for related non-violent, non-felony offenses that are predicated
      on a violation of this executive order; provided, however, that any official with
      authority to enforce this executive order may act to enforce trespassing laws and
      remove violators at the request of a business establishment or other property
      owner.

      This executive order hereby prohibits confinement in jail as a penalty for the
      violation of any face-covering order by any jurisdiction.

      Executive Order GA-2$ is hereby amended to delete from paragraph number 15
      the phrase: but no jurisdiction can impose a civil or criminal penalty for failure
                  “,


      to wear a face covering.”

      The governor may by proclamation amend this executive order or add to the list of
      people to whom this face-covering requirement does not apply.

   This executive order does not supersede Executive Orders GA-b, GA-13, GA-17, GA
   19, GA-24, GA-25, GA-27, or GA-28 as amended. This executive order shall remain in
   effect and in full force until modified, amended, rescinded, or superseded by the
   governor.




                                                                          FILED IN THE OFFICE OF THE
                                                                             SECRETARy OF STATE
                                                                                  o i-IO’CLOCX
                                                                                JUL 022020
 Case 5:21-cv-00111-H Document 16 Filed 06/18/21    Page 70 of 117 PageID
                                                                   EXHIBIT429          4

Governor Greg Abbott                                            Executive Order GA-29
July 2, 2020                                                                    Page 4




                                      Given under my hand this the 2nd
                                      day of July, 2020.




                                      GREG       OTT
                                      Governor




   ATTEST      BY:



   I1UTH R. HUGHS
   Secretary of State




                                                                 FILED IN THE OFFICE OF THE
                                                                    SECRETARY OF STATE
                                                                                 O’CLOCK

                                                                         JUL 02 2020
Case 5:21-cv-00111-H Document 16 Filed 06/18/21     Page 71 of 117 PageID 430




                    EXHIBIT 5
Jayton-Girard Independent School District - April 20, 2021 - Schoolboard Minutes
          Case 5:21-cv-00111-H Document 16 Filed 06/18/21 Page 72 of 117 PageID 431
                                                                                                EXHIBIT 5
The board of Trustees of the Jayton-Girard Independent School District met in regular session on April 20, 2021,
with the following members present: to wit:

                                       Amanda McGee – President
               Jeff Arnold                                             Connie Martinez
               L’Rae Lee                                               Cody Stanaland
               B.J. Baldridge

School Officials Present: Johnny Tubb- Interim Superintendent, Lyle Lackey-Principal, Laci Scogin-Business
Manager, Roger Smetak-Network Admin

Visitors Present and their comments: Layne Sheets

And the following members absent: Cole Carpenter

Constituting a quorum and among other proceedings had by said Board of Trustees, were the following:

Meeting called to order by Amanda McGee at 7:02 pm.

Principal’s report included student success highlights, Big Event on April 28th, regional and state competitions,
testing, rocket launching, and property survey.

Superintendent’s report included accident report, 15-passenger van update, school housing update, main sewer line
south of school, construction update.

Board President, Amanda McGee, called for closed session for personnel discussion at 7:06 pm. Returned to regular
session at 7:22 pm.

Motion made by Jeff Arnold, seconded by Cody Stanaland to approve contract offering as Superintendent of Schools
for the 2021-2022, 2022-2023, 2023-2024 school years for Layne Sheets. All in favor.

Minutes from March 22, 2021 Regular Meeting, March 23, 2021 Called Meeting, and March 29, 2021 Called
Meeting were presented. Motion made by Cody Stanaland, seconded by B.J. Baldridge to approve the minutes as
presented. All in favor.

The bills and financial report were presented. Motion made by Connie Martinez, seconded by B.J. Baldridge to
approve and pay bills as presented. All in favor.

Motion made by Jeff Arnold, seconded by Cody Stanaland to approve budget amendments as presented. All in
favor.

Motion made by Cody Stanaland, seconded by B.J. Baldridge to request for County Permanent School Funds in
the amount of $367,792.31 for capital improvements. All in favor.

Motion made by Jeff Arnold, seconded by B.J. Baldridge to approve the amendment of the Child Care Center in the
amount of $40,000.00. All in favor.

Preliminary budget projections were presented and discussed for 2021-2022 and 2022-2023 and no action was taken.

Motion made by Connie Martinez, seconded by Jeff Arnold to approve the purchase of the DW 3U Rack NVR (I-70
4MP), (10 Bay) i9 with 120 gig Solid State OS Drive Win 10 Pro with 9:12TB storage drives which is over $10,000.
All in favor.

Motion made by B.J. Baldridge, seconded by L’Rae Lee to approve the resolution extending depository contract for
         Case 5:21-cv-00111-H Document 16 Filed 06/18/21
                                                                                            EXHIBIT 5
                                                                         Page 73 of 117 PageID 432
funds. 5-for, Amanda-Abstained.

Information given to board about Summer Leadership Institute. No action taken.

Board President, Amanda McGee, called for closed session for attorney consult at 8:53 pm. Returned to regular
session at 9:31 pm.

Motion made by Cody Stanaland, seconded by Jeff Arnold to approve COVID policies and procedures as
recommended by Committee and administration. All in favor.

Called Meeting to canvas school board election votes on May 6th at 12:00 pm. Regular board meeting date is set for
May 17, 2021 at 8:00 pm.

Motion made by Connie Martinez, seconded by B.J. Baldridge to adjourn the meeting. All in favor.

Meeting adjourned at 9:40 pm.




_____________________________                        _________________________________
President                                                  Secretary
Case 5:21-cv-00111-H Document 16 Filed 06/18/21    Page 74 of 117 PageID 433




                    EXHIBIT 6
Jayton-Girard Independent School District - Schoolboard Minutes
        Case 5:21-cv-00111-H Document 16 Filed 06/18/21 Page 75 of 117 PageID 434
The board of Trustees of the Jayton-Girard Independent School District met on March 26, 2020, for Regular
Session with the following members present to wit:

                                       Kathy Owen-President
              B.J. Baldridge                                      Connie Martinez
              L’Rae Lee                                           Cody Stanaland
              Cole Carpenter                                      Amanda McGee


School Officials Present: Trig Overbo-Superintendent, Lyle Lackey-Principal, Laci Scogin-Business Manager,
Roger Smetak-Network Admin

Visitors Present and their comments: None

And the following members absent:

Constituting a quorum and among other proceedings had by said Board of Trustees, were the following:

Meeting called to order at 7:00 pm.

The Superintendent reported on the construction update for daycare/gym, front entrance, and roofing project.

Minutes from the February 20, 2020 Regular Meeting, March 2, 2020 Called Meeting, and March 18, 2020
Emergency Meeting were presented. Motion made by Cody Stanaland, seconded by Cole Carpenter to approve
the minutes as presented. All in favor.

The bills were presented. Motion made by Amanda McGee, seconded by Cody Stanaland to approve the
payment of bills as presented. All in favor.

No action was taken on construction.

Motion made by Connie Martinez, seconded by Cody Stanaland to request for County Permanent School Funds
in the amount of $252,466.11 for capital improvements. All in favor.

Motion made to allow the superintendent to make decisions relating to emergency modifications due to
COVID-19.
            • Consideration and action on a resolution delegating to the superintendent authority to make
               emergency modifications to District policies as needed, including without limit, closure of
               schools, arranging instruction via distance/virtual learning platforms, and the expenditure of
               public funds arising from the Governor declared State of Disaster and to mitigate public health
               risks during the COVID-19 worldwide pandemic.
6 in favor, 1 against – (for: Kathy Owen, Connie Martinez, Cole Carpenter, B.J. Baldridge, L’Rae Lee, Cody
Stanaland Against: Amanda McGee)

Bids were considered for school houses. Motion made by B.J. Baldridge and seconded by Cody Stanaland to
accept the bid as presented from Hindman Ready Built Homes. All in favor.

No action taken on District of Innovation Amendment.

Motion made by B.J. Baldridge and seconded by Cody Stanaland to adopt goals as presented and during the June
Board Meeting visit each goal and list areas we want to measure and evaluate. All in favor.
        Case 5:21-cv-00111-H Document 16 Filed 06/18/21               Page 76 of 117 PageID 435

Motion was made by Cody Stanaland, seconded by Connie Martinez to enter into closed session. All in favor.
Time in 8:20pm.

Motion made by Cody Stanaland, seconded by Amanda McGee to return to regular session. All in favor. Time
out 10:24pm

Next board Meeting set for April 23, 2020 at 7pm.

Motion made to adjourn the meeting by Connie Martinez, seconded by Amanda McGee. All in favor

Meeting adjourned at 10:29pm.




_______________________________                     _________________________________
President                                           Secretary
         Case 5:21-cv-00111-H Document 16 Filed 06/18/21                    Page 77 of 117 PageID 436
The board of Trustees of the Jayton-Girard Independent School District met in regular session on April 16, 2020,
with the following members present: to wit:

                                      Kathy Owen – President
               Amanda McGee                                            Connie Martinez
               L’Rae Lee                                               Cody Stanaland (arrived at 7:13)
               B.J. Baldridge (remote)

School Officials Present: Trig Overbo-Superintendent, Lyle Lackey-Principal (remote), Laci Scogin-Business
Manager (remote), Roger Smetak-Network Admin

Visitors Present and their comments: John Cox-presentation about Robotics, Briana Sturgis-The Texas Spur

And the following members absent: Cole Carpenter

Constituting a quorum and among other proceedings had by said Board of Trustees, were the following:

Meeting called to order by Kathy Owen at 7:00 pm.

Principal’s report included distance learning, continuing with numeric grades, adjusting teacher schedules, moving
towards all electronic distribution of work, weekly virtual staff meetings, will be contacting each student/parent next
week and looking at all options for graduation.

Superintendent’s report included Summer Leadership Institute still scheduled and rooms are book for June 24th-27th,
press conference from Governor tomorrow on where we go on opening or remain closed, COVID-19, and school
funding update after meeting next week. Construction-paving and tennis court pricing will be in on April 28th.
Entrance-flooring replacement, south wall and concrete work next week. Roof-Surface complete on roof, working
on metal and skylights. Daycare- dirt work begins Monday.

Minutes from February 22, 2020 Regular Meeting were presented. Motion made by Amanda McGee, seconded by
Connie Martinez to approve the minutes as presented. All in favor.

The bills and financial report were presented. Motion made by Amanda McGee, seconded by Cody Stanaland to
approve and pay bills as presented. All in favor.

Motion made by L’Rae Lee, seconded by Cody Stanaland to approve budget amendments as presented. All in favor.

Motion made by Cody Stanaland, seconded by Amanda McGee to request for County Permanent School Funds
in the amount of $78,320.59 for capital improvements. All in favor.

Motion made by Connie Martinez, seconded by Cody Stanaland to approve order to postpone the May 2, 2020
School Board Election until the November uniform election date. All in favor.

No action taken on presentation by John Cox.

Motion made by Cody Stanaland, seconded by Amanda McGee to enter into closed session at 8:25 pm for personnel.
All in favor.

Motion made by Amanda McGee, seconded by Connie Martinez to return to regular session at 10:32pm. All in
favor.

Motion made by Amanda McGee, seconded by Connie Martinez to offer contracts to the list as amended. All in
favor.
        Case 5:21-cv-00111-H Document 16 Filed 06/18/21             Page 78 of 117 PageID 437
The next board meeting date was set for May 14, 2020 at 7:00.

Motion made by Connie Martinez, seconded by Amanda McGee to adjourn the meeting. All in favor.

Meeting adjourned at 10:33 pm.




_____________________________                        _________________________________
President                                                  Secretary
         Case 5:21-cv-00111-H Document 16 Filed 06/18/21 Page 79 of 117 PageID 438
The board of Trustees of the Jayton-Girard Independent School District met in regular session on June 18, 2020,
with the following members present: to wit:

                                           Amanda McGee-President
               Kathy Owen                                                  Connie Martinez
               B.J. Baldridge                                              L’Rae Lee


School Officials Present: Trig Overbo-Superintendent, Lyle Lackey-Principal, Laci Scogin-Business Manager

Visitors Present and their comments:

And the following members absent: Cole Carpenter and Cody Stanaland

Constituting a quorum and among other proceedings had by said Board of Trustees, were the following:

Meeting called to order by President Amanda McGee at 7:02 pm.

Principal’s report included scheduling, curriculum, summer training, Chromebook vs iPads, summer workouts,
and Scholastic Network.

Superintendent’s report included library relocation and surplus books, school housing repairs, school calendar,
begin COVID-19 protocol talks, front entrance, day care/gym, paving, tennis courts, and school housing.

Minutes from the May 14, 2020 Regular Meeting and the June 1, 2020 Called Meeting were presented. Motion
made by Kathy Owen, seconded by Connie Martinez to approve the minutes. All in favor.

The bills and financial report were presented. Motion made by L’Rae Lee, seconded by B.J. Baldridge to
approve the bills as presented. All in favor.

Motion made by B.J. Baldridge, seconded by Connie Martinez to call for vehicle fuel and propane bids and to
call for vendors for Personal Property valued between $10,000 and $25,000 for the 2020-2021 fiscal year. All
in favor.

Motion made by Connie Martinez, seconded by B.J. Baldridge to approve the annual review of Investment
Policies and Procedures as presented. All in favor.

Motion made by Kathy Owen, seconded by Connie Martinez to name Laci Scogin as the Investment Officer for
Jayton-Girard ISD. All in favor.

Motion made by B.J. Baldridge, seconded by Kathy Owen to approve the request for County Permanent School
Funds in the amount of $348,063.22 for capital improvements. All in favor.

No action taken on Depository Contract Extension with Bank of Texas. Current contract in effect until August
31, 2021.

Motion made by L’Rae Lee, seconded by B.J. Baldridge to approve missed school day waiver as presented. All
in favor.

Motion made by Kathy Owen, seconded by B.J. Baldridge to accept bid from White River Youth Camp in the
amount of $2,200 for the house located at 601 Jefferson pending proof of bond and insurance. All in favor.
        Case 5:21-cv-00111-H Document 16 Filed 06/18/21             Page 80 of 117 PageID 439
No action taken on Fund Balance Designation.

Next board meeting: July 21, 2020 at 7:00pm

Motion made by Connie Martinez, seconded by B.J. Baldridge to adjourn the meeting. All in favor.

Meeting adjourned at 8:08 pm.




_______________________________                          _________________________________
President                                                Secretary
        Case 5:21-cv-00111-H Document 16 Filed 06/18/21                  Page 81 of 117 PageID 440

The board of Trustees of the Jayton-Girard Independent School District met in regular session on October 19, 2020,
with the following members present to wit:

                                            Amanda McGee-President
               Kathy Owen                                                    Connie Martinez
               Cody Stanaland                                                B.J. Baldridge
               Cole Carpenter                                                L’Rae Lee


School Officials Present: Trig Overbo-Superintendent, Lyle Lackey-Principal, Laci Scogin-Business Manager

Visitors Present and their comments: Robert Cameron with BGR Architects-Construction updates-childcare/gym
going well, paving tennis courts moving forward, and stadium seating options.

And the following members absent:

Constituting a quorum and among other proceedings had by said Board of Trustees, were the following:

Meeting called to order by President Amanda McGee at 7:00pm.

Principal’s report included COVID procedures and plans, 1st-4th grade program, “Yee Haw”, enrollment of 177,
highlights, football, cross country, UIL Congress, and upcoming events.

Superintendent’s report included plumbing issues by gym and LED lights in the auditorium.

Minutes from the September 22, 2020 regular meeting were presented. Motion made by B.J. Baldridge, seconded by
Cody Stanaland to approve the minutes as presented. All in favor.

The bills and financial report were presented. Motion made by Kathy Owen, seconded by Connie Martinez to
approve the bills as presented. All in favor.

Motion made by Cody Stanaland and seconded by L’Rae Lee to nominate and appoint B.J. Baldridge and
Connie Martinez to the Appraisal District Board. All in favor.

Motion made by Connie Martinez, seconded by Kathy Owen to approve request for County Permanent School
Funds in the amount of $1,258,047.50 for capital improvements. All in favor.

Discussion on assignment of fund balance money. No action taken.

Motion made by Cody Stanaland, seconded by Cole Carpenter to approve fuel tank bid as presented from
Hughes Tank Company. All in favor.

No action taken on concrete for school houses. Will wait for next meeting in order to obtain more quotes.

Motion made by Cody Stanaland, seconded by Cole Carpenter to approve quote as presented from SAB
Construction for fencing for the new school houses. All in favor.

Motion made by Cody Stanaland, seconded by Connie Martinez to approve the quote as presented from
Daktronics for two new scoreboards for the new gym. All in favor.
       Case 5:21-cv-00111-H Document 16 Filed 06/18/21                 Page 82 of 117 PageID 441
Next Meeting will be November 23, 2020 at 7:00 pm

Motion made by Connie Martinez, seconded by Cole Carpenter to adjourn the meeting. All in favor.

Meeting adjourned at 9:06 pm.




_______________________________                     _________________________________
President                                                 Secretary
         Case 5:21-cv-00111-H Document 16 Filed 06/18/21                    Page 83 of 117 PageID 442
The board of Trustees of the Jayton-Girard Independent School District met in regular session on November 16, 2020,
with the following members present: to wit:

                                        Amanda McGee (Remote)
                Connie Martinez                                         L’Rae Lee (Remote)
                Cole Carpenter                                          Cody Stanaland (Remote)
                B.J. Baldridge                                          Jeff Arnold

School Officials Present: Trig Overbo-Superintendent, Lyle Lackey-Principal, Laci Scogin-Business Manager (Remote),
Roger Smetak-Network Administrator, Kelsi Stanaland-Administrative Assistant

Visitors Present and their comments:

And the following members absent:

Constituting a quorum and among other proceedings had by said Board of Trustees, were the following:

Meeting called to order by Vice President B.J. Baldridge at 7:43 pm.

Motion made by Connie Martinez, seconded by Cole Carpenter to certify the results of the November 3, 2020
Trustee Election as canvassed and official. All in favor.

Jeff Arnold was sworn in by Kelsi Stanaland.

Principal’s report included COVID updates, virtual learning and teaching, playoffs, basketball NFHS, JH OAP,
Area Ag Contest at Anson, Elementary and JH UIL, and Christmas band concert.

Superintendent’s report included COVID “score”, construction meeting on Thursday, tennis courts have been
poured, daycare building is moving well, school housing-first house arriving next week.

No action taken on Robert Stewart-Penalty and Interest Taxes.

Minutes from the October 19, 2020 Public Hearing and Regular Meeting were presented. Motion made by Connie
Martinez, seconded by Cole Carpenter to approve the minutes as presented. All in favor.

The bills and financial report were presented. Motion made by L’Rae Lee, seconded by Cole Carpenter to approve the
bills as presented. All in favor.

Motion made by Connie Martinez, seconded by Cole Carpenter to approve the West Texas Food Service Cooperative
Interlocal Agreement as presented. All in favor.

Motion made by Connie Martinez, seconded by Jeff Arnold to approve request for County Permanent School
Funds in the amount of $229,518.10 for capital improvements. All in favor.

Motion made by L’Rae Lee and seconded by Cody Stanaland to approve the quote from Child’s Play, Inc for the daycare
playground as presented. All in favor.

Motion made by Cole Carpenter, seconded by Cody Stanaland to approve the quote from Fraser Concrete as presented for
the new school houses. All in favor.

No action taken for Evaluations and Improving Student Outcomes Training. Will try to schedule for December 15, 2020.

No action taken of Educational Foundation. Discussion only and will revisit soon.

No action taken on considering patio roofs for new school houses. Cole Carpenter and Cody Stanaland will donate their
         Case 5:21-cv-00111-H Document 16 Filed 06/18/21                    Page 84 of 117 PageID 443
time to show our ag students, along with Mr. Hernandez, how to construct patios.

Next Board Meeting: December 15, 2020. Time to be decided after scheduling board training.

Motion made by Connie Martinez, seconded by B.J. Baldridge to adjourn the meeting. All in favor.

Meeting adjourned at 9:21 pm.




_______________________________                         _________________________________
President                                                      Secretary
         Case 5:21-cv-00111-H Document 16 Filed 06/18/21                     Page 85 of 117 PageID 444
The board of Trustees of Jayton-Girard Independent School District met in Regular Session on December 15, 2020, with
the following members present to wit:

                        L’Rae Lee                                        B.J. Baldridge
                        Connie Martinez                                  Cody Stanaland
                        Cole Carpenter                                   Jeff Arnold

School Officials Present: Trig Overbo-Superintendent, Roger Smetak- Network Administrator, Laci Scogin-Business
Manager

Visitors Present and their comments:

And the following members absent: Amanda McGee

Constituting a quorum and among other proceeding had by said Board of Trustees, were the following:

Meeting called to order by Vice-President B.J. Baldridge at 8:43 pm.

Superintendent’s Report included Solar Nova 1, COVID update, School housing-electricity, water, and
third house arriving after the new year, daycare-roofing in progress, measuring for windows, and cabinets,
tennis court-dirt work, lighting, and fence work, shot put ring staked out, stadium survey, and secondary
science.

Minutes from the November 16, 2020 Regular Meeting were presented. Motion made by Connie Martinez, seconded by
Jeff Arnold to approve the minutes as presented. All in favor.

The bills and financial report were presented. Motion made by Cody Stanaland, seconded by Connie Martinez to approve
the bills as presented. All in favor.

Motion made by L’Rae Lee, seconded by Connie Martinez to table reorganization of board positions until next meeting.
All in favor.

Board training hours were presented. Motion made by Connie Martinez, seconded by Cody Stanaland to approve training
hours as presented. All in favor.

Motion made by Cody Stanaland, seconded by Cole Carpenter to approve the Superintendent’s Evaluation Instrument as
presented. All in favor.

Motion made by Cody Stanaland, seconded by Jeff Arnold to approve request for County Permanent School Funds in the
amount of $1,399,256.18 for capital improvements. All in favor.
Motion made by Cole Carpenter, seconded by Cody Stanaland to approve easement and right of way agreement with AEP
as presented. All in favor.

Next meeting set for January 21, 2021 at 7pm.

Motion made by Connie Martinez, seconded by Cody Stanaland to adjourn the meeting. All in favor.

Meeting adjourned at 10:19 pm.


_________________________________                                        _________________________________
President                                                                Secretary
        Case 5:21-cv-00111-H Document 16 Filed 06/18/21 Page 86 of 117 PageID 445
The board of Trustees of Jayton-Girard Independent School District met in Regular Session on January 21,
2021, with the following members present to wit:

                                           Amanda McGee-President
                      Connie Martinez                                    Cody Stanaland
                      B.J. Baldridge                                     L’Rae Lee
                      Cole Carpenter                                     Jeff Arnold

School Officials Present: Trig Overbo-Superintendent, Lyle Lackey- Principal, Roger Smetak- Network
Administrator, Laci Scogin-Business Manager

Visitors Present: Kim Bairrington-Audit Report, Lance Spray-Superintendent leaving and Lackey
Recommendation, Mark Holcomb and Phil Warren-ESC 17 Superintendent Search Presentation

And the following members absent:

Constituting a quorum and among other proceeding had by said Board of Trustees, were the following:

Meeting called to order by President Amanda McGee at 7:01 pm.

Principal’s report included enrollment, COVID procedures and committee meeting, basketball gate
procedures, NFHS Network for community viewing of games, stock shows, OAP, ag mech team, robotics team,
little dribblers, benchmark and TPRI testing, 100th day of school is January 26th.

Superintendent’s report included construction updates, housing, tennis courts, daycare/gym, football stadium
discussion.

Audit report by Kim Bairrington from Newberry, Leonard, Horton, and Bairrington was presented. Motion
made by Connie Martinez, seconded by B.J. Baldridge to approve audit as presented. All in favor.

Motion made by Cody Stanaland, seconded by L’Rae Lee to leave Amanda McGee as president. All in favor.
Motion made by L’Rae Lee, seconded by Connie Martinez to leave B.J. Baldridge as vice president. All in favor.
Motion made by Connie Martinez, seconded by Cody Stanaland to leave L’Rae Lee as the secretary. All in
favor.

Minutes from the December 15, 2020 called and regular meetings were presented. Motion made by Cody
Stanaland, seconded by Connie Martinez to approve the minutes as presented. January 4, 2021 called
meeting minutes will be presented at next meeting. All in favor.

The bills and financial report were presented. Motion made by B.J. Baldridge, seconded by Cody Stanaland to
approve the bills as presented. All in favor.

Motion made by Connie Martinez to call for Trustee Election for May 1, 2021. Seconded by Cole Carpenter. All
in favor.

Motion made by Connie Martinez, seconded by B.J. Baldridge to approve the consideration and action on an
Election Services Contract with Kent County, Texas. All in favor.
         Case 5:21-cv-00111-H Document 16 Filed 06/18/21 Page 87 of 117 PageID 446
Motion made by Connie Martinez, seconded by Cody Stanaland to approve the consideration and action on a
Joint Election Agreement with the City of Jayton. All in favor.

Motion was made by Cody Stanaland, seconded by Cole Carpenter to request for County Permanent School
Funds in the amount of 1,066,384.82 for capital improvements. All in favor.

Motion made by Connie Martinez, seconded by Cody Stanaland to approve the HB3 student outcome goals for
2021 as presented. All in favor.

Motion made by B.J. Baldridge, seconded by Jeff Arnold to approve TASB updates 115 and 116 as presented.
All in favor.

Motion made by Jeff Arnold, seconded by Cole Carpenter to enter into a MOU with ESC 17 for superintendent
search.

Motion made by B.J. Baldridge, seconded by Connie Martinez to enter into closed session at 9:19 pm. All in
favor. Returned from closed session at 10:22 pm.

Next board meeting is set for February 22, 2021 at 7:00 pm.

Motion made by Connie Martinez, seconded by Cole Carpenter to adjourn the meeting. All in favor.

Meeting adjourned at 10:22 pm.


_________________________________                                 _________________________________
President                                                        Secretary
        Case 5:21-cv-00111-H Document 16 Filed 06/18/21 Page 88 of 117 PageID 447
The board of Trustees of the Jayton-Girard Independent School District met in Called Meeting on March 10,
2021, with the following members present: to wit:

                                              Amanda McGee
                Cody Stanaland                                           L’Rae Lee
                B.J. Baldridge                                           Cole Carpenter
                Jeff Arnold (Zoom)

School Officials Present: Trig Overbo-Superintendent (Zoom), Laci Scogin-Business Manager, Roger Smetak-
Network Admin

Visitors Present and their comments: Wayne Blount and Phil Warren-ESC 17 for Superintendent Search,
Johnny Tubb-Interim Superintendent, Clint Long-Mask/COVID

And the following members absent: Connie Martinez

Constituting a quorum and among other proceedings had by said Board of Trustees, were the following:

Meeting called to order by President Amanda McGee at 1:02 pm.

Motion made by Cody Stanaland, seconded by B.J. Baldridge to allow Ashley and Alberic Overbo to stay in
school housing free of charge. All in favor.

Motion made by Cody Stanaland, seconded by B.J. Baldridge to continue current COVID-19 procedures that
are in place. Five-for, Cole Carpenter-against.

Motion made by B.J. Baldridge, seconded by Cole Carpenter to enter into closed session at 1:36 pm. All in
favor. Exited at 6:04 pm.

Motion made by Cody Stanaland, seconded by Cole Carpenter to adjourn the meeting. All in favor.

Meeting adjourned at 6:05 pm.




_______________________________                           _________________________________
President                                                 Secretary
Case 5:21-cv-00111-H Document 16 Filed 06/18/21   Page 89 of 117 PageID 448




                  EXHIBIT 7   School Photos
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
ument 16 Filed 06/18/21   P
